 



Exhibit 10.1
5605 CenterPoint Court, Gurnee, Illinois
INDUSTRIAL BUILDING LEASE
[Build-To-Suit]
THIS LEASE is made between CV II GURNEE LLC, a Delaware limited liability
company (“Landlord”), and AKORN, INC., a Louisiana corporation (“Tenant”), and
has an effective date of October 23, 2007 (the “Effective Date”).
ARTICLE I — LEASE TERMS
     Section 1.1. Definitions. In addition to the other terms, which are
elsewhere defined in this Lease, the following terms and phrases, whenever used
in this Lease shall have the meanings set forth in this Section 1.1, and only
such meanings, unless such meanings are expressly contradicted, limited or
expanded elsewhere herein.
     A. Base Rent Schedule:

                  Period   Annual Base Rent   Monthly Base Rent
Stub Period
(if applicable)
    N/A     Stub Period Base Rent
Lease Year 1
  $ 483,272     $ 40,272.67  
Lease Year 2
  $ 494,003     $ 41,166.92  
Lease Year 3
  $ 505,003     $ 42,083.58  
Lease Year 4
  $ 516,277     $ 43,023.08  
Lease Year 5
  $ 527,834     $ 43,986.17  
Lease Year 6
  $ 539,679     $ 44,973.25  
Lease Year 7
  $ 551,820     $ 45,985.00  
Lease Year 8
  $ 564,265     $ 47,022.08  
Lease Year 9
  $ 577,021     $ 48,085.08  
Lease Year 10
  $ 590,096     $ 49,174.65  

     B. Commencement Date: the Substantial Completion Date.
     C. Concept Plan: the plan attached hereto as Exhibit “A” and by this
reference incorporated herein.
     D. Effective Date: the later date this Lease is signed by Landlord and
Tenant.
     E. Estimated Commencement Date: The later of the Substantial Completion
Date or February 15, 2008.

1



--------------------------------------------------------------------------------



 



     F. Force Majeure: any event or circumstance which is beyond the control of
Landlord including, without limitation, any delay in securing a building permit
or in obtaining all required approvals from any Governmental Authority, strikes,
lockouts, picketing (legal or illegal), acts of God or the public enemy,
governmental restrictions or actions, fire or other casualty, accidents,
unavailability of fuel, power, supplies or materials, unusual adverse weather
conditions, acts or omissions of any labor or material contractor, the passage
or application of any Legal Requirements or moratorium of any Governmental
Authority not now in effect which have the effect of preventing or delaying
progress on the Initial Improvements, delay caused by Change Orders, delay
caused by the requirements of the TI Plans, and Tenant Delay.
     G. Force Majeure Delay: any interruption or delay in the progress of the
Initial Improvements which is the result of Force Majeure. Any delay which is
the result of Force Majeure shall be deemed to be a Force Majeure Delay
notwithstanding that Landlord or its contractor is being, at the same time,
concurrently delayed by events which do not constitute Force Majeure Delay.
     H. General Contractor: Premier Design & Build Group LLC.
     I. Governmental Authority: any federal, regional, state, county or
municipal government, including, without limitation, any agency, authority,
subdivision, department or bureau thereof.
     J. Guarantor: None.
     K. Initial Improvements: collectively, the improvements contemplated in the
Plans and depicted on the Concept Plan, including the build out of the office
area.
     L. Initial Monthly Rent Adjustment Deposit: $8,017.53

  (i)   Initial Tax Deposit: $5,242.23
    (ii)   Initial Expense Deposit: $2,775.30

     M. Landlord’s Broker: CB Richard Ellis.
     N. Landlord’s Mailing Address:
1808 Swift Road
Oak Brook, Illinois 60523
Attention: Mr. Sean Maher
     O. Lease Year: the twelve (12) month period commencing (i) as to the first
Lease Year, on the date which is the Commencement Date if same is the first
(1st) day of a calendar month or the first (1st) day of the next full calendar
month after the Commencement Date if same does not occur on the first (1st) day
of a calendar month, and (ii) as to subsequent Lease Years, on the annual
anniversary date of the beginning of the first Lease Year.
     P. Legal Requirements: (i) any and all laws, codes, ordinances,
requirements, standards, plats, plans, criteria, orders, directives, rules and
regulations of any Governmental Authority affecting the improvement, alteration,
use, maintenance, operation, occupancy, security, health, safety and
environmental condition of the Premises or any part thereof (or any occupants
therein, as the context requires) including, without limitation any
Environmental Laws (as hereinafter defined), and (ii) any and all covenants,
restrictions, conditions, easements and other agreements of record affecting the
Premises, as amended from time to time, and any documents, rules, regulations,

2



--------------------------------------------------------------------------------



 



standards or criteria set forth or referenced therein or promulgated by the
Landlord or any governing body or entity exercising jurisdiction over the
Premises, in any case, whether in force at the Commencement Date or passed,
enacted or imposed at some time in the future, and shall include all permits,
licenses, certificates, authorizations and approvals required in connection with
any of the foregoing.
     Q. Outline Specifications: the outline specifications attached here to as
Exhibit “B” and incorporated herein by this reference.
     R. Plans: the plans and specifications to be prepared by the Project
Architect in substantial conformity with the Concept Plan and the Outline
Specifications.
     S. Project Architect: Cornerstone Architects, Ltd.
     T. Property Owners Association: CenterPoint Business Park-Gurnee Property
Owner’s Association.
     U. Stub Period: if the Commencement Date falls other than on the first day
of a calendar month, the period from and including the Commencement Date and
ending and including the last day of the calendar month in which the
Commencement Day occurs.
     V. Stub Period Base Rent: an amount equal to $35,770.50 multiplied by a
fraction, the numerator of which is the number of days in the Stub Period and
the denominator of which is the number of days in the calendar month in which
the Stub Period falls.
     W. Substantial Completion: the earlier to occur of: (i) Landlord’s receipt
of a permanent, temporary or conditional certificate of occupancy from the
Village (provided that, if such certificate is not issued solely due to the
failure to complete any work or improvements requested by Tenant which are not a
part of the Plans, such certificate shall be deemed to have issued when the work
and improvements set forth in the Plans have been completed in all material
respects); (ii) the Project Architect states in writing that the Initial
Improvements are substantially completed in accordance with the Plans; or (iii)
Tenant’s occupancy of the Premises or any portion thereof, provided, however,
that Tenant’s occupancy of the Premises pursuant to Section 33.1 of this Lease
for the purpose of completing Tenant’s Work (as hereinafter defined) shall not
be deemed “occupancy”. In the event there is a dispute as to Substantial
Completion, such dispute shall be resolved in accordance with the terms of
Section 4.10 hereof.
     X. Substantial Completion Date: the date on which Substantial Completion
occurs.
     Y. Security Deposit: $65,000.00
     Z. Tenant’s Broker: CB Richard Ellis
     AA. Tenant Delay: any interruption or delay in the progress of the Initial
Improvements which is the result of: (i) the failure of Tenant to timely approve
the Plans or any portion thereof; (ii) material changes in construction
requested by Tenant or any member of the Tenant Group; (iii) the performance or
non-performance of any work at, or services with respect to, the Premises by
Tenant or any member of Tenant Group; or (iv) any other act or omission of
Tenant, any member of the Tenant Group or any person, firm or entity claiming
by, through or under any of them.

3



--------------------------------------------------------------------------------



 



     BB. Tenant Group: any or all of Tenant’s agents, employees,
representatives, contractors, workmen, mechanics, suppliers, customers, guests,
licensees, invitees, sublessees, assignees and all of their respective
successors and assigns or any party claiming by, through or under any of them.
     CC. Tenant’s Mailing Address:
Akorn, Inc.
2500 Millbrook Drive
Buffalo Grove, Illinois 60089
Attention: Neill E. Shanahan
     DD. Tenant’s Proportion: 45.91%.
     EE. Term: The period beginning on the Commencement Date and ending on the
Termination Date, unless sooner terminated by Landlord as provided hereunder.
     FF. Termination Date: The last day of the tenth (10th) Lease Year, unless
sooner terminated as hereinafter provided.
     GG. Use: Warehousing and distribution of pharmaceuticals, and related
research and development laboratory and office uses.
     HH. Village: The Village of Gurnee, Illinois.
     Section 1.2. Significance of Definitions. Each reference in this Lease to
any of the Definitions contained in Section 1.1 of this Article shall be deemed
and construed to incorporate all of the terms provided under each such
Definition.
     Section 1.3. Enumeration of Exhibits. The exhibits in this Section and
attached to this Lease are incorporated in this Lease by this reference and are
to be construed as a part of this Lease.
Exhibit “A”: Concept Plan
Exhibit “B”: Outline Specifications
Exhibit “C”: Land
Exhibit “D”: Form of Estoppel Certificate
Exhibit “E”: Tenant’s Building Signage Specifications
Exhibit “F”: Permitted Hazardous Materials
Exhibit “G”: Initial Tenant Improvements
ARTICLE II — PREMISES
     Section 2.1. Lease. Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Tenant to be kept, observed and performed, does by these presents, lease to
Tenant, and Tenant hereby leases from Landlord, that portion of the building
commonly known as 5605 CenterPoint Court, Gurnee, Illinois (the “Building”)
consisting of approximately 74,008 square feet of gross Building area (the
“Premises”), which Premises are located on the land legally described on Exhibit
“C” attached hereto and made a part hereof (the “Land”). The Premises is
depicted in the Concept Plan attached hereto and made a part hereof. The Land
and the Building are sometimes hereinafter collectively referred to as the
“Project.” The lease of the Premises shall be subject to, and Tenant

4



--------------------------------------------------------------------------------



 



shall at all times during the Term comply with, the covenants, conditions,
agreements, easements, encumbrances and restrictions of record, as well as all
applicable laws and ordinances (collectively, “Restrictions”).
ARTICLE III — TERM
     Section 3.1. Term. The Term of this Lease shall commence on the
Commencement Date and shall end on the Termination Date, or unless sooner
terminated as hereinafter provided.
ARTICLE IV — LANDLORD’S CONSTRUCTION
     Section 4.1. Landlord’s Construction of Initial Improvements. Subject to
the terms and conditions of this Article IV, Landlord shall, at its sole cost
and expense, cause the General Contractor to construct the Initial Improvements
to the Premises substantially in accordance with the Plans. Landlord agrees that
all services and work performed in connection with the Initial Improvements
shall be done in a good and workmanlike manner using only new material, and
shall be performed in material compliance with applicable Legal Requirements.
Landlord represents and warrants that, on the Commencement Date, the Premises
(excluding any Tenant’s Work, as hereinafter defined) shall be in compliance
with all applicable laws, ordinances, codes and regulations, including fire
protection and the Americans with Disabilities Act (collectively, the
“Applicable Laws”), as the same pertain to warehouse/industrial buildings in
general. The foregoing representation does not apply to any Applicable Laws to
the extent the same are required due to Tenant’s specific Use or occupancy of
the Premises, as opposed to those required to warehouse/industrial buildings in
general.
     Section 4.2. Preparation and Approval of Plans. Landlord shall, at
Landlord’s expense, cause the Project Architect to prepare the Plans. The Plans
are subject to Tenant’s approval (which shall not be unreasonably withheld or
delayed), and if Tenant does not approve same, Tenant shall advise Landlord in
reasonable detail of the reasons for such disapproval. Tenant’s suggested
revisions to the Plans shall not contradict or exceed the requirements of the
Concept Plan or the Outline Specifications. Tenant shall comment on the Plans
(or any component thereof submitted to Tenant) and each revision thereof within
five (5) business days after receipt from Landlord. In the event that Tenant
does not disapprove of the Plans (or any component thereof submitted to Tenant)
within said five (5) day period, the Plans (or applicable component thereof)
shall be deemed approved. Tenant may not object to any subsequent changes as may
be incorporated in the Plans necessary to obtain the approval of the Village.
     Section 4.3. Completion of Initial Improvements. Landlord shall diligently
proceed with the construction of the Initial Improvements upon Tenant’s approval
of the Plans, approval of the Plans by the Village, and issuance of all
necessary permits for construction. Landlord shall use good faith efforts to
achieve Substantial Completion on or before the Estimated Commencement Date;
provided, however, if construction is delayed because of any Force Majeure
Delays, then Substantial Completion shall be extended for the additional time
caused by such Force Majeure Delays without liability on the part of Landlord.
     Section 4.4. Tenant Inspections. Landlord shall exercise reasonable efforts
to keep Tenant advised with respect to the progress of the construction of the
Initial Improvements and the estimated date of Substantial Completion, and
Landlord shall notify Tenant in writing as soon as Substantial Completion occurs
as provided herein. During the construction of the Initial Improvements and
subject to Landlord’s reasonable scheduling requirements, Tenant shall have the
right to inspect the Premises to monitor the progress of construction of the
Initial Improvements; provided, however, that such right may not be exercised
unless Tenant has: (i) given Landlord at least one (1) business days’ prior
written notice of the date and time Tenant intends to exercise such inspection
right; (ii) Tenant and/or Tenant’s architect are accompanied at all times

5



--------------------------------------------------------------------------------



 



during the course of said inspection by Landlord and Landlord’s representative
or the Project Architect; and (iii) Tenant complies with the reasonable
requirements of Landlord and the General Contractor.
     Section 4.5. Change Orders. Tenant may propose one or more changes to the
Plans to Landlord any time up to and including thirty (30) days after Landlord
commences construction of the Initial Improvements upon Tenant’s approval of the
Plans, and subject to the approval of Landlord and the Village. As promptly as
reasonably practicable after the receipt and approval thereof, Landlord shall
provide Tenant with a “Change Order” containing the proposed revisions to the
Plans, a statement of any Force Majeure Delay resulting from such change, and
the amount of the additional cost to complete the Initial Improvements which
will result from such change (whether hard costs or soft costs), which costs
shall be: (i) the cost of all materials, supplies, equipment and labor used or
supplied in making the proposed change, including general conditions and any
contractor’s fees (which general conditions and contractor’s fees shall be seven
percent (7%) of such costs); (ii) any architect and engineer fees; (iii) soft
costs; and (iv) fees and expenses of architects, engineers and other third party
consultants in connection with review or approval of changes in Plans. If Tenant
fails to approve of the Change Order in writing within ten (10) days after
delivery of the same, Tenant shall be deemed to have abandoned its request for
such Change Order, and the Initial Improvements shall be constructed in
accordance with the then existing Plans. If Tenant approves the Change Order by
signing and returning a copy of the Change Order to Landlord within said ten
(10) day period, Landlord shall cause the Initial Improvements to be constructed
in accordance with the Change Order. Tenant shall pay Landlord the amount of
such additional costs within ten (10) days after Landlord submits to Tenant a
bill for such additional costs as are then due and payable from time to time. In
no event shall Landlord have any obligation to commence any work relating to a
Change Order until Landlord has been paid the cost of the estimate in full and
in the event that the additional costs are not paid within said ten (10) day
period, Tenant shall be deemed to have abandoned its request for such Change
Order. Unless requested in writing by Tenant to the contrary, Landlord shall
continue with construction of the Initial Improvements according to the then
existing Plans during the pendency of any proposed Change Order until same is by
Landlord and Tenant as provided above. Any cessation in construction requested
in writing by Tenant shall constitute a Tenant Delay hereunder. If Tenant
requests a Change Order pursuant to this Section 4.5 and Tenant does not
ultimately approve of the Change Order or pay the cost thereof, Tenant shall
promptly reimburse Landlord for any costs and expenses resulting from such
requested Change Order. Landlord may make changes to the Plans without Tenant’s
consent, provided that: (i) such changes (a) will not create any additional
monetary obligation for Tenant under this Lease, (b) are in material conformity
with the Plans (as may have been previously revised by permissible Tenant and/or
Landlord changes thereto), and (c) will not decrease the quality of any
component of the Initial Improvements; or (ii) such changes are required by any
applicable Legal Requirements and Landlord notifies Tenant of the nature of the
change.
     Section 4.6. Punchlist. Before Tenant takes occupancy of the Premises,
Landlord, the Project Architect and Tenant shall conduct an inspection of the
Premises, and work in good faith to jointly prepare a punchlist (hereinafter
referred to as the “Punchlist”). Except as otherwise expressly provided in this
Lease, any items not on the Punchlist shall be deemed accepted by Tenant. Tenant
shall provide reasonable access to Landlord, its employees, agents and
contractors for purposes of the repair and correction of any Punchlist items.
Landlord shall complete all Punchlist items as soon as is reasonably
practicable, subject to extension due to any Force Majeure Delays. Landlord
shall use good faith efforts to complete all Punchlist items within thirty (30)
days after the date of such Punchlist, subject to extension due to any Force
Majeure Delays; provided, however, in the absence of Force Majeure Delays, with
respect to any Punchlist items that are not reasonably capable of being
completed within said thirty (30)-day period, Landlord shall be deemed in
compliance with this Section 4.6 as long as Landlord commences the correction of
the applicable Punchlist items within said thirty (30)-day period and thereafter
diligently prosecutes such items to completion..
     Section 4.7. Representatives. Landlord designates Edward R. Harrington as
its representative for all purposes of this Article IV. Tenant designates Neill
Shanahan, Vice President, Human Resources, its

6



--------------------------------------------------------------------------------



 



representative for all purposes of this Article IV. Wherever the terms of this
Article IV require any notice to be given to or by a party, or any determination
or action to be made or taken by a party, the representative of each party shall
act for and on behalf of such party, and the other party shall be entitled to
rely thereon. Either party may designate one or more substitute representatives
for all or a specified portion of the provisions of this Article IV, subject to
notice to the other party of the identity of such substitute representative.
     Section 4.8. Warranties. Landlord represents that it shall obtain and use
reasonable efforts to enforce on behalf of Tenant (i) a warranty against
defective materials and workmanship with respect to the Initial Improvements
from the General Contractor for a period of one (1) year from Substantial
Completion of the Initial Improvements; and (ii) a warranty against defects in
the roof from the roof manufacturer for such portion of the existing fifteen
(15) year roof warranty that falls within the Term of this Lease (the existing
fifteen (15) year roof warranty term began approximately May 1, 2007). Tenant
shall notify Landlord in writing of any defective condition occurring with
respect to the Initial Improvements promptly following Tenant’s discovery
thereof and Landlord shall request that the party issuing the warranty perform
any remedial work required to be performed under such warranty.
     Section 4.9. Allowances. The Base Rent has been calculated based on the
inclusion of an allowance in the aggregate amount of $322,222.00 (collectively,
the “Landlord’s Allowance”), to be applied toward the following:
     A. $182,222.00 (the “Generator Allowance”)for work associated with the
installation of a back-up generator and screening at the Premises (the
“Generator Installation”);
     B. $65,000.00 (the “Project Manager Allowance”)for the fees of any project
manager used by Tenant in connection with the construction of the Premises
(“Tenant’s Project Manager”);
     C. $17,500.00 (the “Temperature Mapping Allowance”)for work associated with
warehouse temperature mapping (the “Temperature Mapping”);
     D. $42,500.00 (the “Commissioning Allowance”) for commissioning of the lab
and warehouse (the “Commissioning”); and
     E. $15,000.00 (the “Cooler Allowance”) for cooler hookups (the “Cooler
Hookups”).
     Landlord shall notify Tenant in the event the cost of any of the
above-referenced items exceeds the applicable allowance for such item by more
than ten percent (10%). If the aggregate costs for the Generator Installation,
Tenant’s Project Manager, the Temperature Mapping, the Commissioning and the
Cooler Hookups exceed the amount of the Landlord’s Allowance, the Tenant shall,
within fifteen (15) days after receipt of the General Contractor’s statement of
such actual costs, pay such excess to Landlord.
     Section 4.10. Substantial Completion Determination. In that Tenant notifies
Landlord, within ten (10) days after receipt of notice from Landlord that
Substantial Completion has occurred, that Tenant disagrees with Landlord’s
determination of Substantial Completion, and if the parties cannot agree upon
Substantial Completion within ten (10) days thereafter, then such dispute shall
be determined by arbitration as hereinafter provided. Landlord and Tenant will
each select an arbitrator who shall be disinterested and shall be a person that
has been actively engaged in the development or leasing of property comparable
to the Premises in the Gurnee, Illinois area for a period not less than seven
(7) years immediately preceding his or her appointment. Landlord and Tenant
shall each simultaneously submit to the arbitrators all relevant data used by
each such party in arriving at its determination of Substantial Completion or
the lack thereof. The arbitrators shall be directed as promptly as possible to
reach a determination as to Substantial Completion. If the two arbitrators so
appointed fail to agree upon a determination as to Substantial Completion, the
two

7



--------------------------------------------------------------------------------



 



arbitrators shall appoint a third arbitrator, using the criteria described
above, to decide upon Substantial Completion. If no determination is made prior
to the Commencement Date (based on the Substantial Completion Date per
Landlord’s determination of Substantial Completion), then Landlord’s
determination shall be used until the arbitration is completed. If the
determination later agreed upon by the arbitrators is later than the Substantial
Completion Date determined by Landlord, then the Commencement Date shall be
deemed to be such later date, the parties shall execute an agreement stating
that the Commencement Date is the date determined by the arbitrators as the date
of Substantial Completion, and Landlord shall apply any Rent Adjustment Deposits
paid by Tenant for the periods prior to such date to the Rent Adjustment
Deposits first due after such date. The arbitrators’ decision shall be binding
on Landlord and Tenant. Landlord and Tenant, respectively, shall pay the fees
and out-of-pocket expenses of any individual appointed as arbitrator hereunder
by Landlord and Tenant, respectively, and Landlord and Tenant shall each pay
one-half (1/2) of the fees and out-of-pocket expenses of any third arbitrator
appointed pursuant to this Section 4.10.
     Section 4.11. Termination Option. Provided that Tenant shall have signed
off on the final Plans no later than November 1, 2007, then if Substantial
Completion (which, for purposes of this Section 4.11 shall not include the
installation of the generator at the Premises) has not occurred by June 1, 2008
(the “Outside Delivery Date”), Tenant shall have the option (“Termination
Option”) to terminate the Lease without penalty effective as of the Outside
Delivery Date upon the following terms and provisions:
     (a) Tenant gives Landlord written notice (“Termination Notice”) of Tenant’s
exercise of the Termination Option, provided, however, the Termination Notice
shall not be effective unless received by Landlord within ten (10) days after
the Outside Delivery Date.
     (b) There is no uncured Event of Default in existence under the Lease on
the date Tenant delivers the Termination Notice.
     (c) The Termination Option herein granted shall automatically terminate
upon the failure of Tenant to timely or properly exercise the Termination
Option.
     (d) In the event the Tenant sign off on the Final Plans occurs after
November 1, 2007, then the Outside Delivery Date shall be extended by two
(2) days for each day after November 1, 2007 on which Tenant signs off on the
final Plans.
ARTICLE V — RENT
     Section 5.1. Base Rent. Tenant agrees to pay to Landlord, monthly in
advance, without offset or deduction, base rent for the Term (“Base Rent”) in
the amount of the Monthly Base Rent set forth in the Base Rent Schedule
commencing on the Commencement Date and continuing on the first day of each
month thereafter for the balance of the Term of this Lease. In addition thereto,
Tenant shall pay all such other amounts as are herein described as “Additional
Rent” in the manner and at the time specified in this Lease. The term “Rent”
when used in this Lease shall include all Base Rent payable under this
Section 5.1, as well as the charges herein described as Additional Rent. All
Rent payable hereunder shall be payable to Landlord at LOCKBOX 2023 Paysphere
Circle, Chicago, IL 60674, or as Landlord may otherwise from time to time
designate in writing.
     Notwithstanding the foregoing, but provided there is then no continuing
Event of Default under the Lease, a portion of the monthly Base Rent, in the
amount of $35,770.50, shall abate for the first four (4) full calendar months of
the Lease Term (the “Abatement Period”). If the Commencement Date does not fall
on the first day of a calendar month, then Tenant shall pay the Stub Period Base
Rent during any such partial

8



--------------------------------------------------------------------------------



 



month and the Abatement Period shall begin on the first day of the first full
calendar month following the Commencement Date. After the expiration (or earlier
termination) of the Abatement Period, Tenant shall commence to pay full monthly
Base Rent throughout the remainder of the Term when due, and without notice or
demand therefor, as provided herein. During the Abatement Period, Tenant shall
be responsible for the payment of the remainder of the monthly Base Rent, in the
amount of $4,502.17, plus all monthly Rent Adjustment Deposits and all costs,
expenses and other amounts payable hereunder and all other amounts incurred or
in connection with Tenant’s use and occupancy of the Premises. In the event
Tenant breaches or defaults in the performance of any its covenants or
obligations under this Lease and such breach or default continues beyond the
expiration of any applicable notice and cure period, all abated monthly Base
Rent shall thereupon become immediately due and payable (without limiting
Landlord’s other rights and remedies hereunder, at law and in equity), and if
such breach or default shall occur during the Abatement Period and such breach
or default continues beyond the expiration of any applicable notice and cure
period, the Abatement Period shall automatically be deemed terminated as of such
breach or default.
     Section 5.2. Base Rent Adjustment. In addition to the Base Rent payable by
Tenant hereunder, Tenant shall pay to Landlord, as Additional Rent, the Rent
Adjustment described in this Section 5.2 without set off or deduction. Until
such time as Tenant receives the first Adjustment Statement provided for in
clause (C) of this Section 5.2, Tenant shall, commencing on the Commencement
Date and on the first day of each and every month thereafter, make the Initial
Monthly Rent Adjustment Deposit specified in Article I hereof.
     A. For the purposes of this Lease:
     (1) The term “Calendar Year” shall mean each calendar year or a portion
thereof during the Term.
     (2) The term “Expenses” shall mean and include all expenses paid or
incurred by Landlord for managing, owning, maintaining, operating, insuring,
replacing and repairing the Premises and all appurtenances and personal property
used in conjunction therewith, including, but not limited to a management fee in
an amount equal to two percent (2%) of Rent, whether the management services are
performed by Landlord, an affiliate of Landlord, or by a third party.
     Notwithstanding the foregoing, Expenses shall not include the costs of the
following: (a) repairs, replacements and general maintenance paid or payable by
proceeds of insurance or other third parties; (b) interest, principal,
amortization or other payments on loans to Landlord; (c) real estate brokerage
and/or leasing commissions and marketing expenses; (d) renovations, alterations,
improvements, installations and/or decorations to the space of other tenants or
occupants of the Building or any vacant space available for lease to tenants in
the Building ; (e) real estate taxes; (f) transfer, gains, franchise, gift,
corporation, profit and income taxes imposed upon Landlord; (g) costs incurred
with respect to a sale or transfer of all or any portion of the Building or any
interest therein, or in any person of whatever tier owning an interest therein;
(h) financing and refinancing costs; (i) the cost of electricity furnished to
any space leased or available for lease to tenants in the Building; (j) lease
takeover costs incurred by Landlord in connection with leases in the Building;
(k) any cost for which Landlord receives compensation or reimbursement through
proceeds of insurance; (l) expenses incurred in connection with services or
other benefits of a type that are not provided to Tenant (or are provided at
separate or additional charge) but which are provided to another tenant or
occupant of the Building; (m) advertising and promotional expenditures;
(n) legal fees, expenses and disbursements (including, without limitation, those
incurred in connection with leasing, sales, financings or refinancings or
disputes with current or prospective tenants); (o) amounts otherwise includable
in Expenses (including any increased

9



--------------------------------------------------------------------------------



 



insurance costs) but reimbursed to Landlord directly by Tenant or other tenants
of the Building; (p) to the extent any costs includable in Expenses are incurred
with respect to both the Building and other properties (including, without
limitation, salaries, fringe benefits and other compensation of Landlord’s
personnel who provide services to both the Building and other properties), there
shall be excluded from Expenses a fair and reasonable percentage thereof which
is properly allocable to such other properties as determined by Landlord;
(q) the cost of any judgment, settlement or arbitration award resulting from any
liability of Landlord (other than a liability for amounts otherwise includable
in Expenses hereunder) and all expenses incurred in connection therewith;
(r) any interest, fine, penalty or other late charges payable by Landlord,
unless and only to the extent that such late charge or amount results from
Tenant’s failure to pay to Landlord in a timely fashion any amounts required
under this Lease; (s) costs incurred by Landlord which result from Landlord’s
breach of a lease or Landlord’s tortious or negligent conduct; (t) the cost of
repairs, replacements or restorations by reason of fire or other casualty or
condemnation; (u) costs and expenses incurred by Landlord in connection with any
obligation of Landlord to indemnify any Building tenant (including Tenant)
pursuant to its lease or otherwise; and (v) except as otherwise provided in
Section 8.1 or in Section 8.2, the cost of any Capital Item (as hereinafter
defined).
     (3) The term “Rent Adjustments” shall mean all amounts owed by Tenant as
Additional Rent on account of Expenses or Taxes, or both.
     (4) The term “Rent Adjustment Deposit” shall mean an amount equal to
Landlord’s estimate of Rent Adjustments due for any Calendar Year made from time
to time during the Term.
     (5) The term “Taxes” shall mean real estate taxes, assessments, sewer
rents, rates and charges, transit taxes, taxes based upon the receipt of rent,
and any other federal, state or local governmental charge, general, special,
ordinary or extraordinary, which accrue during the Term and are levied or
assessed or become a lien against the Premises or any portion thereof in any
Calendar Year during the Term and any tax in substitution of any of the
foregoing. Taxes also include Landlord’s reasonable costs and expenses
(including reasonable attorney’s fees) in contesting or attempting to reduce any
taxes.
     B. Tenant shall pay to the Landlord as Additional Rent Tenant’s Proportion
of Expenses and Taxes attributable to each Calendar Year of the Term. The amount
of Taxes attributable to a Calendar Year shall be the amount assessed for any
such Calendar Year, even though the assessment for such Taxes may be payable in
a different Calendar Year.
     C. As soon as reasonably feasible after the expiration of each Calendar
Year, Landlord will furnish Tenant a statement (“Adjustment Statement”) showing
the following:
     (1) Expenses and Taxes for the Calendar Year last ended and the amount of
Expenses and Taxes payable by Tenant for such Calendar Year;
     (2) The amount of Rent Adjustments due Landlord for the Calendar Year last
ended, less credits for Rent Adjustment Deposits paid, if any; and
     (3) The Rent Adjustment Deposit due in the current Calendar Year.

10



--------------------------------------------------------------------------------



 



     D. Within thirty (30) days after Tenant’s receipt of each Adjustment
Statement, Tenant shall pay to Landlord:
     (1) The amount of Rent Adjustment shown on said statement to be due
Landlord for the Calendar Year last ended; plus
     (2) The amount, which when added to the Rent Adjustment Deposit theretofore
paid in the current Calendar Year, would provide that Landlord has then received
such portion of the Rent Adjustment Deposit as would have theretofore been paid
to Landlord had Tenant paid one twelfth of the Rent Adjustment Deposit, for the
current Calendar Year, to Landlord monthly on the first day of each month of
such Calendar Year.
     Commencing on the first day of the first month after Tenant’s receipt of
each Adjustment Statement, and on the first day of each month thereafter until
Tenant receives a more current Adjustment Statement, Tenant shall pay to
Landlord one twelfth of the Rent Adjustment Deposit shown on said statement.
Landlord shall not issue more than one Adjustment Statement during any Calendar
Year. During the last complete Calendar Year, Landlord may include in the Rent
Adjustment Deposit its estimate of the Rent Adjustment which may not be finally
determined until after the expiration of the Term. The Tenant’s obligation to
pay the Rent Adjustment shall survive the Term.
     E. Tenant’s payment of the Rent Adjustment Deposit for each Calendar Year
shall be credited against the Rent Adjustments for such Calendar Year. All Rent
Adjustment Deposits may be co mingled, and no interest shall be paid to Tenant
thereon.
     F. Tenant at its cost may examine and audit the books and records of
Landlord pertaining to the Expenses, for the purposes of verifying that such
costs and expenses were paid, the amounts thereof and the accuracy of Landlord’s
accounting and billing for such matters subject to execution of a
confidentiality agreement acceptable to Landlord, and provided that if Tenant
utilizes an independent accountant to perform such review it shall be one of
national standing which is reasonably acceptable to Landlord, is not compensated
on a contingency basis and is also subject to such confidentiality agreement. If
Tenant fails to object to Landlord’s Adjustment Statement within ninety
(90) days after receipt of the same, Tenant shall be deemed to have approved
such Adjustment Statement and shall have no further right to object to or
contest such Adjustment Statement. Any overpayment or underpayment of such costs
and expenses correctly shown by such audit shall be promptly reconciled by a
payment equal to the amount thereof by Landlord to Tenant, or by Tenant to
Landlord, as the case may be. If the results of such audit correctly show that
the amount billed by Landlord to Tenant has been overpaid by four percent (4%)
or more, Landlord shall reimburse Tenant for the reasonable cost of such audit
in addition to the amount overpaid. Not more than one such audit shall be
conducted for each Calendar Year during the term hereof.
     Section 5.3. Interest Charge and Late Charge. Tenant acknowledges that its
late payment of any Rent will cause Landlord to incur certain costs and expenses
not contemplated under this Lease, the exact amount of which is extremely
difficult or impractical to fix. Therefore, if any payment of Rent, or any
portion thereof, is not received by Landlord within five (5) days after written
notice that the same was not paid when due, Tenant shall immediately pay to
Landlord a late charge equal to three percent (3%) of the unpaid amount (“Late
Charge"). Notwithstanding the foregoing, however, if any payment of Rent, or any
portion thereof, is late more than two (2) times in any twelve (12) month
period, then no written notice of non-receipt shall be required and the Late
Charge shall become immediately due and payable if the same is not paid within
five (5) days after the date when due. In the event that any overdue payment of
Rent is not paid within one month of the due date thereof, an additional Late
Charge equal to three percent of the unpaid

11



--------------------------------------------------------------------------------



 



amount may be charged by Landlord, and Landlord may charge an additional three
percent of the unpaid amount so over due for each additional month, or fraction
thereof, during which any such payment remains past due. Landlord and Tenant
agree that the Late Charge represents a reasonable estimate of costs and
expenses incurred by Landlord from, and is fair compensation to Landlord for,
its loss suffered by such non payment by Tenant.
     Any amount due from Tenant to Landlord under this Lease, other than the
payment of Rent, not paid when due shall bear interest from the date when the
same is payable under the terms of this Lease until the same shall be paid at an
annual rate of interest equal to eighteen percent per annum (the “Delinquency
Rate”).
ARTICLE VI — UTILITIES
     Section 6.1. Utilities. Tenant shall pay, directly to the appropriate
supplier, all costs of natural gas, electricity, heat, light, power, sewer
service, telephone, water, refuse disposal and other utilities and services
supplied to the Premises. If at any time, any services or utilities are jointly
metered, Landlord shall make a reasonable determination of Tenant’s share
thereof and Tenant shall pay its share, as Additional Rent hereunder, within
fifteen (15) days after receipt of an invoice from Landlord.
     The current utility service providers (each such company shall hereinafter
be referred to as a “Current Service Provider”) are utility companies selected
by Landlord to provide service for the Premises. Notwithstanding the foregoing,
if permitted by law, Landlord shall have the right at any time and from time to
time during the Term to either contract for service from a different company or
companies providing service (each such company shall hereinafter be referred to
as an “Alternate Service Provider” provided that such Alternate Service Provider
provides equal or better service at a comparable cost and the change does not
result in an interruption of service) or continue to contract for service from
the Current Service Provider.
     Tenant shall cooperate with Landlord, the Current Service Provider and any
Alternate Service Provider at all times and, as reasonably necessary, shall
allow Landlord, Current Service Provider and any Alternate Service Provider
reasonable access to the Premises’ electric lines, feeders, risers, wiring, and
any other machinery within the Premises.
     Landlord shall in no way be liable or responsible for any loss, damage, or
expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, defect, unavailability or unsuitability in the supply
or character of the energy furnished to the Premises, and no such change,
failure, interference disruption, defect, unavailability, or unsuitability shall
relieve Tenant from any of its obligations under the Lease. Notwithstanding the
foregoing, in the event such failure, interference, disruption, defect,
unavailability or unsuitability: (i) is directly caused by the negligence or
willful misconduct of Landlord or Landlord’s agents, employees or contractors,
(ii) causes the Premises to be untenantable, and (iii) causes Tenant to be
unable to conduct its business at the Premises for three (3) consecutive
business days, the Base Rent and Additional Rent shall abate from the date of
the untenantability until the earlier of the date Premises are again tenantable
or the date Tenant begins conducting its business from the Premises.
ARTICLE VII — USE
     Section 7.1. Use. The Premises shall be used for the Use only, and for no
other purpose.
     Section 7.2. Prohibited Uses. Tenant shall not permit the Premises, or any
portion thereof, to be used in such manner which impairs Landlord’s right, title
or interest in the Premises or any portion thereof, or in such manner which
gives rise to a claim or claims of adverse possession or of a dedication of the
Premises,

12



--------------------------------------------------------------------------------



 



or any portion thereof, for public use. Tenant shall not use or occupy the
Premises or permit the Premises to be used or occupied (i) contrary to any
Restriction or any statute, rule, order, ordinance, requirement, regulation or
restrictive covenant applicable thereto, and shall at all times comply with
same, (ii) in any manner which would violate any certificate of occupancy,
(iii) in any manner which would render the insurance void or the insurance risk
more hazardous, (iv) in any manner which would cause structural injury to the
Building, (v) in any manner which would cause the value or usefulness of the
Premises or any part thereof to diminish or (vi) in a manner which would
constitute a public or private nuisance or waste. Tenant agrees that it will,
promptly upon discovery of any such use, immediately notify Landlord and take
all necessary steps to compel the discontinuance of such use.
ARTICLE VIII — MAINTENANCE, REPAIR AND REPLACEMENTS OF PREMISES
     Section 8.1. Tenant’s Obligations. Except as set forth in Section 8.2
below, Tenant assumes full and sole responsibility for condition, operation,
repair, alteration, improvement, replacement, maintenance and management of the
Premises. Tenant agrees, at Tenant’s sole cost and expense, to take good care of
the Premises and keep same and all parts thereof, together with any and all
alterations and additions thereto, in good order, condition and repair,
suffering no waste or injury. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and make all necessary repairs and
replacements, ordinary as well as extraordinary, foreseen as well as unforeseen,
in and to any equipment now or hereafter located in the Premises, including,
without limitation, water, sewer, gas, HVAC and electricity connections, pipes,
mains and all other fixtures, machinery, apparatus, equipment, overhead cranes
and appurtenances now or hereafter belonging to, connected with or used in
conjunction with the Premises. All such repairs and replacements shall be of
first class quality and sufficient for the proper maintenance and operation of
the Premises. Tenant shall keep and maintain the Premises safe, secure and
clean, specifically including, but not by way of limitation, removal of waste
and refuse matter. Tenant shall not permit anything to be done upon the Premises
(and shall perform all maintenance and repairs thereto so as not) to invalidate,
in whole or in part, or prevent the procurement of any insurance policies which
may, at any time, be required under the provisions of this Lease. Tenant shall
not obstruct or permit the obstruction of any parking area, adjoining street or
sidewalk. Landlord shall assign to Tenant the warranty for the rooftop HVAC
units serving the Premises. Tenant shall use commercially reasonable efforts to
perform all required maintenance, repairs and replacements under this
Section 8.1 as soon as possible.
     Tenant at its own cost and expense also shall promptly comply with any and
all governmental requirement to or affecting the Premises or any part thereof,
irrespective of the nature of the work required to be done, extraordinary as
well as ordinary, whether or not the same involve or require any structural
changes or additions in or to the Building and irrespective of whether or not
such changes or additions be required on account of any particular use to which
the Premises or any part thereof are being put.
     In the event that, in the reasonable judgment of both Landlord and Tenant,
Tenant is required to make any repair or replacement pursuant to this
Section 8.1 which would be considered a capital repair or replacement under
generally accepted accounting principles (each, a “Capital Item”) and which is
not caused by the negligence of Tenant or any member of the Tenant Group or
Tenant’s failure to maintain or repair such item as required hereby, then Tenant
shall only be responsible for the cost of any such Capital Item, amortized at
8.5% over the manufacturer’s estimated useful life of such Capital Item, as
reasonably determined by Landlord in accordance with generally accepted
accounting principles, for that portion of the Term remaining at the time such
Capital Item is repaired or replaced, and Landlord shall pay the balance of such
cost.
     Section 8.2. Landlord’s Obligations. Subject to the provisions of Articles
X and XIII hereof, Landlord shall, at its sole cost and expense, and without
reimbursement by Tenant, except for any

13



--------------------------------------------------------------------------------



 



maintenance, repair and replacement cause by the act or omission of Tenant or
any member of the Tenant Group, maintain, repair and replace, as necessary, the
roof and structural portions (including the structural integrity of the exterior
walls) of the Building in which the Premises is located (the “Structural
Items”). Landlord shall also maintain, repair and replace, as necessary, the
common areas of the Building, the landscaping, parking lot, sidewalks and
appurtenances thereto, including, as necessary, snow and ice removal and all
costs incurred by Landlord in connection therewith shall be deemed Expenses. In
the event that Landlord is required to make any repair or replacement pursuant
to this Section 8.2 which would be considered a Capital Item (other than
Structural Items, which shall be at Landlord’s sole cost and expense), then the
cost of such Capital Item shall be amortized at 8.5% over the manufacturer’s
estimated useful life of such Capital Item, as reasonably determined by Landlord
in accordance with generally accepted accounting principles, and Expenses shall
include, on an annual basis, that portion of said amortized cost which relates
to the portion of the Term (including any Renewal Term) remaining on the date of
such repair or replacement. Landlord shall use commercially reasonable efforts
to perform all required maintenance, repairs and replacements under this
Section 8.2 as soon as possible.
ARTICLE IX — TENANT’S INSURANCE
     Section 9.1. Coverage Required. Tenant shall procure and maintain, or cause
to be maintained, at all times during the term of this Lease, at Tenant’s sole
cost and expense, and until each and every obligation of Tenant contained in the
Lease has been fully performed, the types of insurance reasonably required by
Landlord, with insurance companies authorized to do business in the State of
Illinois covering all operations under this Lease, whether performed by Tenant
or by its contractors and subcontractors:
     Section 9.2. Policies. All insurance policies shall be written with
insurance companies acceptable to Landlord with a minimum A.M. Best rating of
A-VII. All insurance policies shall name Landlord and Landlord’s mortgagee, if
any, as additional insured and loss payee as their respective interests may
appear and shall provide that they may not be terminated or modified without
thirty (30) days advance written notice to Landlord and its mortgagee, if any.
Tenant shall furnish to Landlord, prior to the Commencement Date, such insurance
required to be carried by Tenant, and thereafter at least fifteen days prior to
the expiration of each such policy, certificates of insurance for any required
insurance.
     Section 9.3. Subrogation. Landlord and Tenant agree to have all property
insurance which may be carried by either of them endorsed to provide that the
insurer waives all rights of subrogation which such insurer might have against
the other party and Landlord’s mortgagee, if any. Without limiting any release
or waiver of liability or recovery contained in any other Section of this Lease
but rather in confirmation and furtherance thereof, Landlord waives all claims
for recovery from Tenant, and Tenant waives all claims for recovery from
Landlord, and their respective agents, partners and employees, for any loss or
damage to any of its property insured under valid and collectible insurance
policies to the extent of any recovery collectible under such insurance
policies.
     Section 9.4. Miscellaneous Insurance Provisions. Landlord and Tenant
further agree as follows : (i) any and all deductibles on referenced insurance
coverages shall be borne by Tenant; (ii) Tenant expressly understands and agrees
that any insurance maintained by Landlord shall apply in excess of and not
contribute with insurance provided by the Tenant under the Lease; and (iii) all
insurance companies shall have a Best rating of not less than A/VII, or an
equivalent rating in the event Best ceases to exist or provide a rating.
ARTICLE X — DAMAGE OR DESTRUCTION
     Section 10.1. Damage: Lease to Terminate. In the event that the Building or
any portion thereof is so damaged by fire or other casualty that Landlord shall
decide to demolish or not rebuild the same, then, in

14



--------------------------------------------------------------------------------



 



such event, Landlord shall have the right to terminate this Lease by notice to
Tenant given within sixty (60) days after the date of such fire or other
casualty. In such event Rent shall be apportioned on a per diem basis and paid
to the date of such termination.
     Section 10.2. Damage: Lease to Continue. In the event the Premises are
damaged by fire or other casualty and Landlord chooses to rebuild, then Landlord
shall proceed with reasonable diligence to repair and restore the Premises. In
such event, Rent shall abate in proportion to the non usability of the Premises
during the period while repairs are in progress.
     Notwithstanding the foregoing, if Landlord determines, in its commercially
reasonable judgment, that the time required to adjust the loss with the insurer
and to thereafter commence and substantially complete the repair and restoration
of Premises will exceed two hundred and seventy (270) days from the date of the
fire or other casualty, Landlord shall so notify Tenant, within sixty (60) days
after the date of such fire or other casualty, and either Landlord or Tenant
shall have the right to terminate this Lease by written notice to the other
party with fourteen (14) days after Tenant’s receipt of Landlord’s notice
described in the preceding sentence.
ARTICLE XI — LIENS
     Section 11.1. Lien Claims. Tenant shall not do any act which shall in any
way encumber the title of Landlord in and to the Premises or the Building, nor
shall any interest or estate of Landlord in the Premises or the Building be in
any way subject to any claim by way of lien or encumbrance, whether by operation
of law or by virtue of any express or implied contract by Tenant, and any claim
to or lien upon the Premises or the Building arising from any act or omission of
Tenant shall accrue only against the leasehold estate of Tenant and shall in all
respects be subject and subordinate to the paramount title and rights of
Landlord in and to the Premises or the Building. Tenant will not permit the
Premises or the Building to become subject to any mechanics’, laborers’ or
materialmen’s lien on account of labor or material furnished to Tenant or
claimed to have been furnished to Tenant in connection with work of any
character performed or claimed to have been performed on the Premises by or at
the direction or sufferance of Tenant.
ARTICLE XII — TENANT ALTERATIONS
     Section 12.1. Alterations. Tenant shall not make any alterations, additions
or improvements to the Premises or any portion thereof (collectively,
“Alterations”) without in each instance, the prior written consent of Landlord;
provided, however, upon notice to, but without the consent of Landlord, Tenant
shall have the right to make any Alterations where same are non structural, do
not require openings on the roof or exterior walls of the Building, do not
affect any Building system, and the cost of same does not exceed $10,000.00 in
the aggregate in any twelve month period. Any Alteration by Tenant hereunder
shall be done in a good and workmanlike manner in compliance with any applicable
governmental laws, statutes, ordinances and regulations. Before commencing any
Alterations requiring Landlord’s consent: (a) plans and specifications therefor,
prepared by a licensed architect, shall be submitted to and approved by Landlord
(such approval shall not be unreasonably withheld or delayed); (b) Tenant shall
furnish to Landlord an estimate of the cost of the proposed work, certified by
the architect who prepared such plans and specifications; (c) all contracts for
any proposed work shall be submitted to and approved by Landlord; (d) Tenant
shall have furnished Landlord with a satisfactory certificate or certificates
from an insurance company acceptable to Landlord reflecting insurance coverage
reasonably acceptable to Landlord; and (e) Tenant shall either furnish to
Landlord a bond in form and substance satisfactory to Landlord, or such other
security reasonably satisfactory to Landlord to insure payment for the
completion of all work free and clear of liens. Upon completion of any
Alteration by Tenant hereunder, Tenant shall furnish Landlord with a copy of the
“as built” plans covering such construction.

15



--------------------------------------------------------------------------------



 



     Section 12.2. Ownership of Alterations. Upon Tenant’s written request prior
to such time as Tenant intends to make any Alteration, Landlord shall indicate
to Tenant whether or not such Alteration must be removed upon surrender of the
Premises. To the extent Tenant does not request such an indication from Landlord
at the time Tenant intends to make an Alteration, then at the termination of
this Lease, Landlord shall have the option of requiring removal of such
Alteration or requiring that such Alteration become the property of Landlord and
remain upon and be surrendered with the Premises as part thereof. Landlord
agrees that Tenant’s initial improvements to the Premises, as described on
Exhibit “G” attached hereto, will not have to be removed at the termination of
the Lease.
     Section 12.3. Signs. Tenant shall not place any signs on any part of the
Land without the prior consent of Landlord which consent shall not be
unreasonably withheld. Tenant shall have the right subject to the prior consent
of Landlord which consent shall not be unreasonably withheld, to install wall
signage on the Building at Tenant’s sole cost and expense, which wall and wall
signage shall remain subject to the requirements of the Property Owners
Association and the Village of Gurnee Zoning Department. Landlord hereby
approves Tenant’s wall signage in accordance with the specifications set forth
on Exhibit “E” attached hereto and made a part hereof. Landlord shall install at
its sole cost and expense a building monument sign, and Tenant shall have the
right to be listed on the sign along with other tenants in the Building;
provided, however, that Tenant shall be listed at the top of such monument sign.
ARTICLE XIII — CONDEMNATION
     Section 13.1. Taking: Lease to Terminate. If a portion of the Premises
shall be lawfully taken or condemned for any public or quasi public use or
purpose, or conveyed under threat of such condemnation and as a result thereof
the Premises cannot be used for the same purpose as before such taking, sale or
condemnation, the Tenant’s right to possession under this Lease shall end upon
the date of the taking, sale or condemnation by the condemning authority. Tenant
hereby assigns to Landlord, Tenant’s interest in such award, if any. If any part
of the Premises shall be so taken or condemned, or if the grade of any street or
alley adjacent to the Premises is changed by any competent authority and such
taking or change of grade makes it necessary or desirable to demolish,
substantially remodel, or restore the Building, Landlord shall also have the
right to terminate this Lease upon written notice given not less than sixty days
prior to the date of termination designated in such notice.
     Section 13.2. Taking: Lease to Continue. If a portion of the Premises shall
be lawfully taken or condemned for any public or quasi public use or purpose or
conveyed under threat of such condemnation and Landlord does not terminate the
Lease as permitted by Section 13.1 or as a result of such taking, sale or
condemnation, the balance of the Premises can be used for the same purpose as
before such taking, sale or condemnation, this Lease shall not terminate. In
such event, Landlord, at its sole cost and expense up to the amount of any
award, shall, to the extent practical, promptly (subject to extension due to
delay because of matters beyond the control of Landlord and Landlord’s receipt
of insurance proceeds) repair and restore the Premises. Any award paid as a
consequence of such taking, sale or condemnation, shall be paid to Landlord and
any sums not disbursed by Landlord in connection with the repair or restoration
of the Premises shall be retained by Landlord. In the event of a taking of any
portion of land only, this Lease shall not terminate and Landlord shall not be
obligated to repair or restore the Premises.
ARTICLE XIV — ASSIGNMENT SUBLETTING BY TENANT
     Section 14.1. No Assignment, Subletting or Other Transfer. Tenant shall not
sublet or permit the use or occupancy of the Premises or any part thereof by
anyone other than Tenant, without the express prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. Consent by Landlord
pursuant to this Article shall not be deemed, construed or held to be consent to
any additional assignment or subletting, but each successive act shall require
similar consent of Landlord. Landlord shall be

16



--------------------------------------------------------------------------------



 



reimbursed by Tenant for any reasonable costs or expenses incurred pursuant to
any request by Tenant for consent to any such assignment or subletting. In
connection with any request for a sublease, Tenant shall provide Landlord with a
copy of the proposed sublease agreement and financial information from the
proposed subtenant acceptable to Landlord.
     Section 14.2. Operation of Law. Tenant shall not allow or permit any
transfer of this Lease, or any interest hereunder, by operation of law, or
convey, mortgage, pledge or encumber this Lease or any interest hereunder.
     Section 14.3. Excess Rental. If Tenant shall, with Landlord’s prior written
consent as herein required, sublet the Premises, fifty percent (50%) of the
rental in excess of the Base Rent and any Additional Rent herein provided, after
deduction of Tenant reasonable expenses related to such subletting, shall be
paid by Tenant to Landlord promptly when due under any sublease as Additional
Rent due hereunder.
     Section 14.4. Merger or Consolidation. If Tenant is a corporation whose
stock is not publicly traded, any transaction or series of transactions
(including, without limitation, any dissolution, merger, consolidation or other
reorganization of Tenant, or any issuance, sale, gift, transfer or redemption of
any capital stock of Tenant, whether voluntary, involuntary or by operation of
law, or any combination of any of the foregoing transactions) resulting in the
transfer of control of Tenant, shall be deemed to be a voluntary assignment of
this Lease by Tenant subject to the provisions of this Article XIV. If Tenant is
a partnership or limited liability company, any transaction or series of
transactions (including without limitation any withdrawal or admittance of a
partner or member or a change in any partner’s or member’s interest in Tenant,
whether voluntary, involuntary or by operation of law, or any combination of any
of the foregoing transactions) resulting in the transfer of control of Tenant,
shall be deemed to be a voluntary assignment of this Lease by Tenant subject to
the provisions of this assignment of this Lease by Tenant subject to the
provisions of this Article XIV. As used in this Section 14.4, the term “control”
means possession of the power to vote not less than a majority interest of any
class of voting securities and partnership or limited liability company
interests or to direct or cause the direction (directly or indirectly) of the
management or policies of a corporation, or partnership or limited liability
company through the ownership of voting securities, partnership interests or
limited liability company interests, respectively.
     Section 14.5. No Release of Liability. No assignment or subletting shall
relieve Tenant of its obligations hereunder, and Tenant shall continue to be
liable as a principal and not as a guarantor or surety, to the same extent as
though no assignment or sublease had been made.
ARTICLE XV — ANNUAL STATEMENTS
     Section 15.1. Financial Statements. Tenant agrees to furnish Landlord
annually, upon Landlord’s request, a copy of the most recent annual report or
annual audited financial statements for Tenant. So long as Akorn’s most recent
annual reports or annual audited financial statements are available at its
website, www.akorn.com, such financial information shall be deemed delivered.
Tenant agrees that Landlord may deliver such report to any mortgagee,
prospective mortgagee or prospective purchaser of the premises on a confidential
basis.
     In the event that Tenant is no longer a publicly traded corporation, then
Tenant agrees to timely provide financial information as requested by Landlord,
including, but not limited to, annual financial statements audited by
independent certified public accountants within 90 days after the end of each
fiscal year and any other financial information reasonably requested by Landlord
(collectively, “Financial Information”). Tenant agrees that Landlord may deliver
the Financial Information to any lender, prospective lender or prospective
purchaser of the Premises. Tenant hereby further agrees that the Financial
Information submitted by it to Landlord, whenever furnished to Landlord and
whether or not requested by Landlord, are

17



--------------------------------------------------------------------------------



 



material inducements to the execution by Landlord of this Lease. Tenant
represents and warrants that such Financial Information is, and all Financial
Information, whenever furnished to Landlord and whether or not requested by
Landlord, are true, correct and complete in all material respects and fairly
present the financial condition of Tenant for the respective periods covered
thereby, and that since the date thereof there has been no material adverse
change in such financial condition or operations of the applicable party.
ARTICLE XVI — COSTS AND EXPENSES OF LITIGATION
     Section 16.1. Costs and Expenses of Litigation. Tenant and Landlord agree
to pay, and to indemnify and defend the other against, all costs and expenses
(including reasonable attorney’s fees) incurred by or imposed upon such
indemnified party by or in connection with any litigation regarding the Premises
or this Lease, to which such indemnified party becomes or is made a party
without fault on its part, or may be incurred by such indemnified party in
enforcing any of the covenants and agreements of this Lease with or without the
institution of any action or proceeding relating to the Premises or this Lease,
or, in Landlord’s case, in obtaining possession of the Premises after an Event
of Default hereunder or upon expiration or earlier termination of this Lease.
The foregoing notwithstanding, Tenant’s and Landlord’s respective
responsibilities under this Section 16.1 to pay the indemnified party’s costs
and expenses (including reasonable attorneys’ fees) shall not extend to such
costs and expenses incurred in defending an action brought by the indemnified
party to enforce the terms of this Lease in which there is a court determination
that the indemnified party failed to perform its obligations under this Lease.
The provisions of this Section 16.1 shall survive the expiration or earlier
termination of this Lease.
ARTICLE XVII — ESTOPPEL CERTIFICATES
     Section 17.1. Estoppel Certificate. Tenant agrees that on the Commencement
Date and at any time and from time to time thereafter, upon not less than ten
(10) days’ prior written request by Landlord, Tenant will execute, acknowledge
and deliver to Landlord, Landlord’s mortgagee, purchaser, or any other third
party designated by Landlord, to the extent factually accurate, a statement in
writing in the form of Exhibit “D” attached hereto and made a part hereof.
Tenant further agrees to certify to any prospective purchaser or mortgagee any
other reasonable information specifically requested by such prospective
purchaser or mortgagee.
ARTICLE XVIII — INSPECTION OF PREMISES
     Section 18.1. Inspections. Tenant agrees to permit Landlord and any
authorized representatives of Landlord, to enter the Premises at all reasonable
times, upon at least twenty-four (24) hours advance notice, for the purpose of
inspecting the Premises. During any such inspections, Landlord will endeavor to
minimize any disruption of Tenant’s business operations. Notwithstanding the
foregoing, in the case of an Emergency Situation (as defined in Section 22.1) or
upon the occurrence of an Event of Default (as defined in Section 20.1) no
notice shall be required. Any such inspections shall be solely for Landlord’s
purposes and may not be relied upon by Tenant or any other person.
     Section 18.2. Signs. Tenant agrees to permit Landlord and any authorized
representative of Landlord to enter the Premises at all reasonable times during
business hours on reasonable advance notice to exhibit the same for the purpose
of sale or mortgage, and during the final six month period of the Term for
lease, and during the final six month period of the Term hereof, Landlord may
display on the Premises customary “For Sale” or “For Rent” signs.

18



--------------------------------------------------------------------------------



 



ARTICLE XIX— FIXTURES
     Section 19.1. Building Fixtures. The Building and all other improvements
located on the Land, including, but not limited to, all structural components of
the Building and all plumbing, heating, lighting, electrical and air
conditioning fixtures and equipment, and other articles of personal property
used in the operation of the Premises, whether or not attached or affixed to the
Premises, together with all Alterations and Tenant’s Property which by the terms
of this Lease become the property of Landlord (collectively, “Building
Fixtures”), shall be and remain a part of the Premises and shall constitute the
property of Landlord.
     Section 19.2. Tenant’s Property. Except as otherwise expressly provided by
the terms of this Lease, all of Tenant’s trade fixtures and other personal
property, fixtures, apparatus, machinery and equipment now or hereafter located
upon the Premises, other than Building Fixtures, shall be and remain the
personal property of Tenant, and the same are herein referred to as “Tenant’s
Property.”
ARTICLE XX— DEFAULT
     Section 20.1. Tenant’s Default. Tenant agrees that the occurrence of any
one or more of the following events shall be considered an “Event of Default” as
said term is used herein:
     A. Entry of an order, judgment or decree shall be entered by any court
adjudicating Tenant a bankrupt or insolvent, or approving a petition seeking
reorganization of Tenant or appointing a receiver, trustee or liquidator of
Tenant , or of all or a substantial part of its assets, if such order, judgment
or decree shall continue unstayed and in effect for any period of sixty days; or
     B. Tenant shall file an answer admitting the material allegations of a
petition filed against Tenant in any bankruptcy, reorganization or insolvency
proceeding or under any laws relating to the relief of debtors, readjustment or
indebtedness, reorganization, arrangements, composition or extension; or
     C. Tenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver, trustee or liquidator of
Tenant, or any of the assets of Tenant; or
     D. Tenant shall file a voluntary petition in bankruptcy, or shall admit in
writing its inability to pay its debts as they come due, or shall file a
petition or an answer seeking reorganization or arrangement with creditors or
take advantage of any insolvency law; or
     E. A decree or order appointing a receiver of the property of Tenant shall
be made and such decree or order shall not have been vacated within sixty days
from the date of entry or granting thereof; or
     F. Tenant shall default in making any payment of Rent and such default
shall continue for five (5) days after the date such payment of Rent was due; or
Tenant shall default in making of any other payment required to be made by
Tenant hereunder when due and such default shall continue for five (5) days
after written notice thereof; or
     G. Tenant shall fail to carry all required insurance under this Lease; or
     H. Tenant has made any material misrepresentation, or failed to disclose a
material fact, under the Lease or in connection with any information (including,
without limitation, Financial Information) submitted or furnished to Landlord by
Tenant; or

19



--------------------------------------------------------------------------------



 



     I. Without Landlord’s prior written consent, Tenant shall enter into any
transaction of merger or consolidation in which it is not the surviving entity
or sell, transfer or dispose of all or substantially all of its assets; or
     J. If Tenant shall default in the performance of any covenant, promise or
agreement on the part of Tenant contained in this Lease not otherwise specified
in this Section 20.1 and such default shall continue for thirty (30) days after
notice thereof in writing by Landlord to Tenant, or if such default or condition
which gives rise thereto cannot with due diligence and good faith be cured
within such thirty (30) day period, if Tenant shall not in good faith and within
the period of thirty (30) days commence the curing of such default and pursue
the curing of such default continuously and diligently and in good faith to the
end that such default shall be cured within such minimum period in excess of
thirty (30) days as may be reasonably necessary to cure such default through
pursuing such cure promptly, diligently, continuously and in good faith;
provided, however, that such additional period beyond thirty (30) days shall not
apply to a default that creates a clear and present danger to persons or
property or materially adversely affects the Premises, or if the failure or
default by Tenant is one for which Landlord (or any officer or other agent or
beneficial or other owner thereof) may be subject to fine or imprisonment.
ARTICLE XXI— REMEDIES
     Section 21.1. Landlord’s Remedies. Upon the occurrence of any Event of
Default and at any time thereafter, Landlord may, at its election, exercise any
one or more of the following described remedies, in addition to all other rights
and remedies provided at law, in equity or elsewhere herein:
     A. Landlord may terminate this Lease by giving to Tenant written notice of
Landlord’s election to do so, in which event the Term and all right, title and
interest of Tenant hereunder shall end on the date stated in such notice;
     B. Landlord may terminate the right of Tenant to possession of the Premises
without terminating this Lease, by giving written notice to Tenant that Tenant’s
right of possession shall end on the date stated in such notice, whereupon the
right of Tenant to possession of the Premises or any part thereof shall cease on
the date stated in such notice;
     C. Landlord may enforce the provisions of this Lease and may enforce and
protect the rights of Landlord by a suit or suits in equity or at law for the
performance of any covenant or agreement herein, and for the enforcement of any
other appropriate legal or equitable remedy, including without limitation
(i) injunctive relief, (ii) recovery of all moneys due or to become due from
Tenant under any of the provisions of this Lease, and (iii) any other damages
incurred by Landlord by reason of Tenant’s default under this Lease; and
     D. Landlord may reenter and take possession of the Premises or any part of
the Premises, repossess the same, expel Tenant and those claiming through or
under Tenant, and remove the effects of both or either, in accordance with
applicable law, without being liable for prosecution, without being deemed
guilty of any manner of trespass, and without prejudice to any remedies for
arrears of Rent or other amounts payable under this Lease or as a result of any
other breach of this Lease.
     Section 21.2. Reentry to Premises. Should Landlord elect to reenter as
provided herein with or without terminating this Lease, or should Landlord take
possession pursuant to legal proceedings or pursuant to any notice provided by
law, Landlord may, from time to time, without terminating this Lease, rent the
Premises or any part of the Premises, for such term or terms (which may be
greater or less than the period

20



--------------------------------------------------------------------------------



 



which would otherwise have constituted the balance of the Term) and on such
conditions and upon such other terms (which may include concessions of free rent
and alteration and repair of the Premises) as Landlord, in its discretion, may
determine, and Landlord may collect and receive the Rent due in connection
therewith. Landlord shall not be required to accept any tenant offered by Tenant
or any third party or observe any instruction given by Tenant relative to such
reletting. Landlord shall however use commercially reasonable efforts to relet
the Premises, to the extent required by Law. Landlord will in no way be
responsible or liable for any failure to relet the Premises, or any part of the
Premises, or for any failure to collect any rent due upon such reletting. No
such reentry or taking possession by Landlord will be construed as an election
on Landlord’s part to terminate this Lease unless a written notice of such
intention is given to Tenant. No written notice from Landlord under this
Article XXI or under a forcible or unlawful entry and detainer statute or
similar law will constitute an election by Landlord to terminate this Lease
unless such notice specifically so states. Landlord reserves the right following
any such reentry or reletting to exercise its right to terminate this Lease by
giving Tenant such written notice, in which event this Lease will terminate as
specified in such notice.
     Section 21.3. Damages Without Lease Termination. In the event that Landlord
does not elect to terminate this Lease, but on the contrary elects to take
possession of the Premises, then, in addition to all other rights and remedies
of Landlord, Tenant shall pay to Landlord (i) Rent and other sums as provided in
this Lease that would be payable under this Lease if such repossession had not
occurred, less (ii) the net proceeds, if any, of any reletting of the Premises
after deducting all of Landlord’s reasonable expenses in connection with such
reletting, including without limitation all repossession costs, brokerage
commissions, attorneys’ fees, expenses of employees, alteration and repair
costs, and expenses of preparation for such reletting. If, in connection with
any reletting, the new lease term extends beyond the Term, or the Premises
covered by such new lease includes other premises not part of the Premises, a
fair apportionment of the rent received from such reletting will be made in
determining the net proceeds from such reletting. Tenant will pay such Rent and
other sums to Landlord monthly on the day on which such sums would have been
payable under this Lease if possession had not been retaken, and Landlord shall
be entitled to receive such Rent and other sums from Tenant on each such day.
     Section 21.4. Damages Upon Lease Termination. In the event that Landlord
elects to terminate this Lease, then, in addition to all other rights and
remedies of Landlord, Tenant shall remain liable to pay to Landlord as damages
an amount equal to (i) all Rent due hereunder accrued and unpaid for the period
up to and including the Termination Date, plus (ii) all other additional sums
payable by Tenant or for which Tenant is liable or in respect of which Tenant
has agreed to indemnify Landlord under any of the provisions of this Lease,
which may then be owing and unpaid, plus (iii) all costs and expenses,
including, without limitation, court costs and reasonable attorneys’ fees
incurred by Landlord in the enforcement of any of its rights and remedies
hereunder, plus (iv) the present value (based upon a discount rate of five
percent per annum) of the Rent provided to be paid for the remainder of the
Term, plus (v) interest on the foregoing amounts at the Delinquency Rate from
the date of Landlord’s notice to Tenant demanding payment therefor until paid.
     In the alternative, Landlord shall have the right, from time to time, to
recover from Tenant upon demand, and Tenant shall remain liable to pay Landlord
for, (i) all Rent and other amounts due and owing under this Lease not
previously paid pursuant to the provisions of this Lease, plus (ii) damages
equal to the sum of (y) all Rent and all other sums which would have accrued
under this Lease after the date of termination had it not been terminated, such
damages to be due and payable as such sums would have become due, less (z) such
amounts as Landlord may actually receive from reletting after first paying all
costs of such reletting, including, without limitation, the expenses enumerated
in Section 21.3 and the net amounts of rent collected remaining after such
expenses shall operate only as an off setting credit against the amount due
hereunder with any excess or residue belonging solely to Landlord, plus interest
on the foregoing sum at the Delinquency Rate from the date of Landlord’s notice
to Tenant demanding payment therefor until paid.

21



--------------------------------------------------------------------------------



 



     Section 21.5. Survival of Tenant Obligations. No termination of this Lease
and no taking possession of and/or reletting the Premises or any part thereof,
shall relieve Tenant of its liabilities and obligations hereunder, except as
specifically provided herein, all of which shall survive such expiration,
termination, repossession or reletting except as otherwise specifically
provided.
     Section 21.6. Tenant Waiver. To the extent not prohibited by law, Tenant
hereby waives and releases all rights now or hereafter conferred by statute or
otherwise which would have the effect of limiting or modifying any of the
provisions of this Article XXI. Landlord and Tenant waive and shall waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matter whatsoever arising out of or in
any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises, or any claim of injury or damage. No
failure by either party to insist upon the strict performance by the other party
of any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon a breach thereof, and no payment or acceptance
of full or partial Rent during the continuance of any such breach, shall
constitute a waiver of any such breach or of such covenant, agreement, term or
condition. No covenant, agreement, term or condition of this Lease to be
performed or completed with by either party, and no breach thereof, shall be
waived, altered or modified except by a written instrument executed by the other
party. No waiver of any breach shall affect or alter this Lease, but each and
every covenant, agreement, term and condition of this Lease shall continue in
full force and effect with respect to any other then existing or subsequent
breach thereof.
     Section 21.7. Suits to Recover Damages. Suit or suits for the recovery of
damages, or for a sum equal to any installment or installments of Rent payable
hereunder or any other sums payable by Tenant to Landlord pursuant to this
Lease, may be brought by Landlord at any time and from time to time at
Landlord’s election, and nothing herein contained shall be deemed to require
Landlord to await the date whereon this Lease or the Term would have expired had
there been no Event of Default by Tenant.
     Section 21.8. Receipt of Payment after Termination. No receipt of moneys by
Landlord from Tenant after the termination of this Lease or Tenant’s right to
possession, or after the giving of any notice of the termination of this Lease
or Tenant’s right to possession, shall reinstate, continue or extend the Term or
affect any notice theretofore given to Tenant, or operate as a waiver of the
right of Landlord to enforce the payment of Rent payable by Tenant hereunder or
thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Premises or any part thereof by proper remedy, it
being agreed that after the service of notice to terminate this Lease or
Tenant’s right to possession or the commencement of any suit or summary
proceedings, or after a final order or judgment for the possession of the
Premises, or any part thereof or interest therein, Landlord may demand, receive
and collect any moneys due or thereafter falling due without in any manner
affecting such notice, proceeding, order, suit or judgment, all such moneys
collected being deemed payments on account of the Tenant’s liability hereunder.
     Section 21.9. Cumulative Remedies. No remedy contained herein or otherwise
conferred upon or reserved to Landlord, shall be considered exclusive of any
other remedy, but the same shall be cumulative and shall be in addition to every
other remedy given herein, now or hereafter existing at law or in equity or by
statute, and every power and remedy given by this Lease to Landlord may be
exercised from time to time and as often as occasion may arise or as may be
deemed expedient. No delay or omission of Landlord to exercise any right or
power arising from any default shall impair any such right or power or shall be
construed to be a waiver of any such default or an acquiescence therein.
ARTICLE XXII — LANDLORD’S PERFORMANCE OF TENANT’S COVENANTS
     Section 22.1. Landlord’s Right to Perform Tenant’s Obligations. In the
event Tenant shall fail to perform any of its obligations hereunder, Landlord
may (but shall not be obligated to do so), and without waiving or releasing
Tenant from any obligation of Tenant hereunder, make any payment or perform any

22



--------------------------------------------------------------------------------



 



other act which Tenant is obligated to make or perform under this Lease. All
sums so paid and all liabilities so incurred by Landlord, together with interest
thereon at the Delinquency Rate, shall be payable to Landlord upon demand as
Additional Rent. Except in the case of an Emergency Situation, Landlord shall
use reasonable efforts to give prior notice (which may be oral) of its
performance, if reasonably feasible under the circumstances. Nothing contained
herein shall be construed to require Landlord to advance monies for any purpose.
In exercising its rights hereunder, Landlord shall use reasonable efforts not to
interfere with the normal operation of the Premises. The term “Emergency
Situation” shall mean a situation which has caused or is likely to cause bodily
injury to persons, contamination of or physical damage to the Premises (or any
portion thereof) or adjoining property or economic liability or criminal
jeopardy to Landlord.
ARTICLE XXIII — SUBORDINATION TO MORTGAGES
     Section 23.1. Subordination. Landlord acknowledges that, as of the date
hereof, there is no mortgage encumbering the Premises. Landlord may hereafter
execute and deliver a mortgage or trust deed in the nature of a mortgage (both
sometimes referred to as “Mortgage”) against the Premises or any portion
thereof. Tenant agrees, upon Landlord’s request, to subordinate this Lease to
any future Mortgage provided the holder thereof agrees to execute and deliver a
commercially reasonable subordination, non-disturbance and attornment agreement
whereby the holder thereof agrees to recognize and not to disturb the rights of
Tenant hereunder so long as Tenant is not in default under this Lease.
Notwithstanding anything to the contrary contained herein, any mortgagee under a
Mortgage may, by notice in writing to the Tenant, subordinate its Mortgage to
this Lease.
ARTICLE XXIV — INDEMNITY AND WAIVER
     Section 24.1. Indemnity. Tenant shall not do or permit any act or thing to
be done or omit to do any act or thing upon the Premises which may subject
Landlord to any liability or responsibility for injury, damage to persons or
property, or to any liability by reason of any violation of applicable laws and
shall exercise such control over the Premises so as to fully protect Landlord
against any such liability. Tenant shall defend, indemnify and save Landlord,
and any official, agent, beneficiary, assignee, contractor, director, employee,
lessor, mortgagee, officer, parent, partner, shareholder and trustee of Landlord
together with their representatives, successors and assigns (each an
“Indemnified Party”) harmless from and against any and all liabilities, suits,
judgments, settlements, obligations, fines, damages, penalties, claims, costs,
charges and expenses, including, without limitation, engineers’, architects’ and
attorneys’ fees, court costs and disbursements, which may be imposed upon or
incurred by or asserted against any Indemnified Party by reason of any one or
more of the following occurring during or after (but attributable to a period of
time falling within) the Term: (i) any use, nonuse, possession, occupation,
alteration, repair, condition, operation, maintenance or management of the
Premises or any part thereof by Tenant or any member of the Tenant Group (as
defined in Section 30.1H); (ii) any act or failure to act on the part of Tenant
or any member of the Tenant Group; (iii) any accident, injury (including death)
or damage to any person or property occurring in, on or about the Premises or
any part thereof as a result of the act or neglect of Tenant or any member of
the Tenant Group; (iv) any failure to perform or comply with any of the
covenants, agreements, terms or conditions in this Lease on Tenant’s part to be
performed or complied with.
     Section 24.2. Waiver of Claims. Tenant waives all claims it may have
against Landlord and Landlord’s agents for damage or injury to person or
property sustained by Tenant or any persons claiming through Tenant or by any
occupant of the Premises, or by any other person, resulting from any part of the
Premises becoming out of repair, or resulting from any accident on or about the
Premises or resulting directly or indirectly from any act or neglect of any
person. All of Tenant’s Property and other personal property belonging to Tenant
or any occupant of the Premises that is in or on any part of the Premises shall
be there at the risk of Tenant or of such other person only, and Landlord shall
not be liable for any damage thereto or for the theft or misappropriation
thereof. Nothing herein contained shall be deemed to waive or release Landlord

23



--------------------------------------------------------------------------------



 



from any claims for damage to person or property arising out of or related to
the gross negligence or willful misconduct of Landlord, its employees, agents or
contractors and Landlord shall indemnify and save Tenant harmless from and
against any and all liabilities, suits, fines, damages, penalties, claims,
costs, charges and disbursements incurred by Tenant to the extent the same
result from such gross negligence or intentional misconduct.
ARTICLE XXV— SURRENDER
     Section 25.1. Condition of Premises. Upon the termination of this Lease
whether by forfeiture, lapse of time or otherwise, or upon the termination of
Tenant’s right to possession of the Premises, Tenant will at once surrender and
deliver up the Premises to Landlord, broom clean, in good order, condition and
repair, reasonable wear and tear excepted. “Broom clean” means free from all
debris, dirt, rubbish, personal property of Tenant, oil, grease, tire tracks or
other substances, inside and outside of the Building and on the grounds
comprising the Premises.
     Section 25.2. Removal of Tenant’s Property and Alterations. Upon the
termination of this Lease by forfeiture, lapse of time, or otherwise, Tenant
shall remove Tenant’s Property and Alterations designated by Landlord, subject
to the terms of Section 12.2 hereof. Tenant shall repair any injury or damage to
the Premises which may result from such removal. If Tenant does not remove
Tenant’s Property or such Alterations from the Premises prior to the end of the
Term, however ended, Landlord may, at its option, remove the same and deliver
the same to any other place of business of Tenant or warehouse the same, and
Tenant shall pay the cost of such removal (including the repair of any injury or
damage to the Premises resulting from such removal), delivery and warehousing to
Landlord on demand, or Landlord may treat Tenant’s Property and Alterations as
having been conveyed to Landlord with this Lease as a Bill of Sale, without
further payment or credit by Landlord to Tenant.
     Section 25.3. Holdover. If Tenant retains possession of the Premises or any
part thereof after the termination of the Term, by lapse of time or otherwise,
then Tenant shall pay to Landlord Rent, at one hundred fifty percent (150%) of
the rate payable for the month immediately preceding said holding over
(including increases for Additional Rent which Landlord may reasonably
estimate), computed on a per month basis, for each month or part thereof
(without reduction for any such partial month) that Tenant remains in
possession. In addition thereto, but only if Tenant’s possession is in excess of
one hundred twenty (120) days following such termination, Tenant shall pay
Landlord all damages, consequential as well as direct, sustained by reason of
Tenant’s retention of possession. The provisions of this paragraph do not limit
the Landlord’s rights of re entry or any other right hereunder.
ARTICLE XXVI — COVENANT OF QUIET ENJOYMENT
     Section 26.1. Covenant of Quiet Enjoyment. Landlord covenants that Tenant,
on paying the Rent and all other charges payable by Tenant hereunder, and on
keeping, observing and performing all the other terms, covenants, conditions,
provisions and agreements herein contained on the part of Tenant to be kept,
observed and performed, all of which obligations of Tenant are independent of
Landlord’s obligations hereunder, shall, during the Term, peaceably and quietly
have, hold and enjoy the Premises subject to the terms, covenants, conditions,
provisions and agreement hereof free from hindrance by Landlord or any person
claiming by, through or under Landlord.
ARTICLE XXVII — NO RECORDING
     Section 27.1. No Recording. Neither this Lease nor a memorandum hereof
shall be recorded.

24



--------------------------------------------------------------------------------



 



ARTICLE XXVIII— NOTICES
     Section 28.1. Notices. All notices, consents, approvals to or demands upon
or by Landlord or Tenant desired or required to be given under the provisions
hereof, shall be in writing and shall be deemed properly given (i) on the date
sent, if delivered by hand, (ii) one day after the date such notice is deposited
with an overnight delivery service; (iii) on the date sent, if delivered via
facsimile at the number(s) set forth below, with a hard copy to follow by
overnight delivery service; (iv) on the date when received with proof of receipt
to the party to whose attention it is directed or when such party refuses to
accept receipt if sent, postage prepaid, by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

         
 
  If intended for Landlord:   c/o CenterPoint Properties Trust
 
      1808 Swift Drive
 
      Oak Brook, Illinois 60523-1501
 
      Attention: Sean Maher
 
      Facsimile Number: 630-586-8010
 
       
 
  If intended for Tenant:   Akorn, Inc.
 
      2500 Millbrook Drive
 
      Buffalo Grove, Illinois 60089
 
      Attention: Neill E. Shanahan
 
      Facsimile Number:                                         

or such other address or to such other party which any party entitled to receive
notice hereunder designates to the others in writing by a notice duly given
hereunder.
ARTICLE XXIX — COVENANTS, SUCCESSORS AND ASSIGNS
     Section 29.1. Covenants. All of the covenants, agreements, conditions and
undertakings in this Lease contained shall extend and inure to and be binding
upon the heirs, executors, administrators, successors and assigns of the
respective parties hereto, the same as if they were in every case specifically
named, and shall be construed as covenants running with the Land, and wherever
in this Lease reference is made to either of the parties hereto, it shall be
held to include and apply to, wherever applicable, the heirs, executors,
administrators, successors and assigns of such party. Nothing herein contained
shall be construed to grant or confer upon any person or persons, firm,
corporation or governmental authority, other than the parties hereto, their
heirs, executors, administrators, successors and assigns, any right, claim or
privilege by virtue of any covenant, agreement, condition or undertaking in this
Lease.
     Section 29.2. Sale of Premises. Landlord shall at all times during the Term
have the right to sell the Premises or any part thereof and in connection
therewith, to assign Landlord’s rights and obligations under this Lease to any
such purchaser. The term “Landlord”, as used in this Lease, so far as covenants
or obligations on the part of Landlord are concerned, shall be limited to mean
and include only the owner or owners at the time in question of title to the
Premises, and in the event of any transfer or transfers of title to the Premises
or any part thereof, Landlord herein named (and in the case of any subsequent
transfers or conveyances, the then grantor) shall be automatically freed and
relieved of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease to be performed
provided the Landlord’s transferee assumes this Lease.
ARTICLE XXX — ENVIRONMENTAL MATTERS
     Section 30.1. Defined Terms.

25



--------------------------------------------------------------------------------



 



     A. “Hazardous Material” shall include but shall not be limited to any
substance, material, or waste that is regulated by any federal, state, or local
governmental authority because of toxic, flammable, explosive, corrosive,
reactive, radioactive or other properties that may be hazardous to human health
or the environment, including without limitation asbestos and asbestos
containing materials, radon, petroleum and petroleum products, urea formaldehyde
foam insulation, methane, lead based paint, polychlorinated biphenyl compounds,
hydrocarbons or like substances and their additives or constituents, pesticides,
agricultural chemicals, and any other special, toxic, or hazardous substances,
materials, or wastes of any kind, including without limitation those now or
hereafter defined, determined, or identified as “hazardous substances,”
“hazardous materials,” “toxic substances,” or “hazardous wastes” in any
Environmental Law.
     B. “Environmental Law” shall mean any federal, state, or local law,
statute, ordinance, code, rule, regulation, policy, common law, license,
authorization, decision, order, or injunction which pertains to health, safety,
any Hazardous Material, or the environment (including, but not limited to,
ground, air, water, or noise pollution or contamination, and underground or
aboveground tanks) together with all rules, regulations, orders, and decrees now
or hereafter promulgated under any of the foregoing, as any of the foregoing now
exist or may be changed or amended or come into effect in the future.
     C. “Environmental Claim” shall mean and include any demand, notice of
violation, inquiry, cause of action, proceeding, or suit for damages (including
reasonable attorneys’, consultants’, and experts’ fees, costs or expenses),
losses, injuries to person or property, damages to natural resources, fines,
penalties, interest, cost recovery, compensation, or contribution resulting from
or in any way arising in connection with any Hazardous Material or any
Environmental Law.
     D. “Pre Existing Condition” shall mean the presence of any Hazardous
Material on the Premises, to the extent such Hazardous Material was not
introduced onto the Premises after the Commencement Date.
     E. “Environmental Condition” shall mean (i) the presence on the Premises of
one or more underground storage tanks or (ii) the existence of any Hazardous
Material on the Premises, other than a Pre Existing Condition,
     (i) in violation of or requiring cleanup under any Environmental Law or the
provisions of this Article XXX, or
     (ii) in concentrations or at levels exceeding applicable federal, state, or
local standards for soil, groundwater, or waste on residential properties,
either of which subjects Landlord to liability for any Environmental Claim or
which must be remediated to prevent Landlord from incurring loss of any kind.
     F. “Environmental Remediation” shall mean any investigation, cleanup,
removal, containment, remediation, or other action relating to an Environmental
Condition (i) required pursuant to any Environmental Law, or (ii) necessary to
prevent Landlord from incurring, or relieve Landlord from, loss of any kind as a
result of an Environmental Claim.
     G. “Remediating Party” shall mean the party which has elected (or is deemed
to have elected) to perform any Environmental Remediation.

26



--------------------------------------------------------------------------------



 



     H. “Permitted Materials” shall mean Hazardous Materials used by Tenant in
the normal course of its business in compliance with the terms of this Lease and
any applicable Environmental Law and in amounts not in violation of any
Environmental Law. A list of Permitted Materials is attached hereto as Exhibit
“F”.
     Section 30.2. Tenant’s Covenants with Respect to Environmental Matters.
During the Term, Tenant, at its sole cost and expense, shall:
     A. comply with all Environmental Laws relating to the use and operation of
the Premises;
     B. keep the Premises free of any Hazardous Material except for Permitted
Materials, which Permitted Materials shall be stored and used in strict
compliance with all applicable Environmental Laws;
     C. not exacerbate a Pre Existing Condition;
     D. upon the discovery of an Environmental Condition:
     (i) promptly, but not later than three (3) business days after the
discovery of the Environmental Condition, notify Landlord of the Environmental
Condition;
     (ii) furnish a letter of credit, personal guaranty, escrow of funds, or
other security reasonably acceptable to Landlord to secure performance of
Environmental Remediation and to assure Landlord that all necessary funds are
readily available to Landlord to pay the costs and expenses of Environmental
Remediation;
     (iii) prior to commencement of any Environmental Remediation, submit a
proposed scope of work for the Environmental Remediation, together with a
timetable and a cost estimate, to Landlord for review and approval;
     (iv) after obtaining Landlord’s approval, diligently perform the approved
Environmental Remediation;
     (v) submit to Landlord in a timely manner for Landlord’s review and comment
the documentation and information required by Sections 30.6 and 30.7 of this
Lease relating to each phase of the Environmental Remediation, and pay all costs
of Landlord described in Section 30.7 C;
     (vi) comply with applicable release reporting requirements and provide
Landlord with any information necessary for Landlord to comply with
Environmental Law; and
     (vii) obtain a so called “no further remediation letter” or other
acknowledgment from the federal, state, or local governmental agency with
jurisdiction over the Environmental Condition that the Premises have been fully
remediated without reliance on institutional controls (including but not limited
to deed restrictions) or engineered barriers;
     E. not install or operate any above or below ground tank, sump, pit, pond,
lagoon, or other storage or treatment vessel or device on the Premises without
first obtaining Landlord’s prior written consent;

27



--------------------------------------------------------------------------------



 



     F. not handle, use, generate, treat, dispose of, or permit the use,
handling, generation, treatment, storage, or disposal of any Hazardous Material
in, on, under, around, or above the Premises at any time during the Term except
for Permitted Materials, which Permitted Materials shall be handled, used and
stored in strict compliance with all applicable Environmental Laws;
     G. not use any above ground tank (including barrels and drums), of any size
within or without the Premises, except (i) in compliance with all Environmental
Laws, and (ii) if secondary containment approved by Landlord is provided. Empty
tanks, barrels and drums shall be presumed to have one (1) inch of product
remaining when declared empty.
     Section 30.3. Exacerbation. Tenant shall not be responsible to remediate a
Pre-Existing Condition. If Tenant exacerbates a Pre Existing Condition (as a
result of Tenant’s investigative or remedial activities or otherwise) during the
Term, the provisions of this Article XXX shall apply to such exacerbation of the
Pre Existing Condition as if it were an Environmental Condition, and Tenant
shall perform Environmental Remediation as to such exacerbation.
     Section 30.4. Rights of Inspection. In addition to Landlord’s other rights
of entry, access and inspection contained in this Lease, Landlord and its agents
and representatives shall have a right of entry and access to the Premises at
any time in Landlord’s discretion for the purposes of (i) inspecting the
documentation relating to Hazardous Materials or environmental matters
maintained by Tenant or any occupant of the Premises; (ii) ascertaining the
nature of the activities being conducted on the Premises and investigating
whether Tenant is in compliance with its obligations under Article XXX of this
Lease; (iii) determining the type, kind, and quantity of all products,
materials, and substances brought onto the Premises, or made or produced
thereon, and (iv) performing such environmental investigations and assessments
as Landlord may desire to perform. The investigation and assessments may also
include reasonable subsurface or other invasive investigation of the Premises,
including, but not limited to, soil borings and sampling of site soil and ground
or surface water for laboratory analysis, as may be recommended by the
Landlord’s consultant as part of its inspection of the Premises or based upon
such other reasonable evidence of Environmental Conditions warranting such
subsurface or other invasive investigation. Tenant will cooperate with Landlord
and Landlord’s consultants and will supply, promptly upon request, any
information reasonably requested to facilitate the completion of the
environmental assessments and investigations. Landlord and its agents and
representatives shall have the right to take samples in quantities sufficient
for analysis of all products, materials, and substances present on the Premises
and shall also have the right to conduct other tests and studies as may be
reasonably determined by Landlord to be appropriate in order to investigate
whether Tenant is in compliance with its obligations under Article XXX.
     Section 30.5. Copies of Notices. During the Term, Tenant shall promptly
provide Landlord with copies of all summons, citations, directives, information
inquiries or requests, notices of potential responsibility, notices of violation
or deficiency, orders or decrees, Environmental Claims, complaints,
investigations, judgments, letters, notices of environmental liens or response
actions in progress, and other communications, written or oral, actual or
threatened, received by Tenant or any occupant of the Premises, from any
federal, state, or local agency or authority, or any other entity or individual
(including both governmental and non governmental entities and individuals),
concerning (a) any actual or alleged release of any Hazardous Material on, to,
or from the Premises; (b) any actual or alleged violation of or responsibility
under Environmental Laws; or (c) any actual or alleged liability under any
theory of common law tort or toxic tort, including without limitation,
negligence, trespass, nuisance, strict liability, or ultrahazardous activity.
     Section 30.6. Tests and Reports. Upon written request by Landlord, Tenant
shall provide Landlord, at Tenant’s expense, with (i) copies of all
environmental reports and tests prepared or obtained by or for Tenant or any
occupant of the Premises; (ii) copies of transportation and disposal contracts
(and related manifests, schedules, reports, and other information) entered into
or obtained by Tenant with respect to any

28



--------------------------------------------------------------------------------



 



Hazardous Material; (iii) copies of any permits issued to Tenant under
Environmental Laws with respect to the Premises; (iv) prior to filing, copies of
any and all reports, notifications, and other filings to be made by Tenant or
any occupant of the Premises to any federal, state, or local environmental
authorities or agencies, and after filing, copies of such filings; and (v) any
other relevant documents and information with respect to environmental matters
relating to the Premises. Tenant shall be obligated to provide such
documentation only to the extent that the documentation is within Tenant’s
possession or control.
     Section 30.7. Indemnification. Tenant shall reimburse, defend with counsel
chosen by Landlord, indemnify, and hold Landlord and any other Indemnified Party
free and harmless from and against any and all Environmental Claims, response
costs, losses, liabilities, damages, costs, and expenses, including without
limitation loss of rental income, loss due to business interruption, and
reasonable attorneys’ and consultants’ fees, costs and expenses arising out of
or in any way connected with any or all of the following:
     A. any Hazardous Material (other than a Pre Existing Condition) which is or
was actually or allegedly generated, stored, treated, released, disposed of, or
otherwise located on or at the Premises as a result of the act or omission of
Tenant or any member of the Tenant Group (regardless of the location at which
such Hazardous Material is now or may in the future be located or disposed of),
including, but not limited to any and all (i) liabilities under any common law
theory of tort, nuisance, strict liability, ultrahazardous activity, negligence,
or otherwise based upon, resulting from or in connection with any Hazardous
Material; (ii) obligations to take response, cleanup, or corrective action
pursuant to any Environmental Laws; and (iii) the costs and expenses of
investigation or remediation in connection with the decontamination, removal,
transportation, incineration, or disposal of any of the foregoing; and
     B. any actual or alleged illness, disability, injury, or death of any
person, in any manner arising out of or allegedly arising out of exposure to any
Hazardous Material or other substances or conditions present at the Premises as
a result of the act or omission of Tenant or any member of the Tenant Group
(including, but not limited to, ownership, operation, and disposal of any
equipment which generates, creates, or uses electromagnetic files, x rays, other
forms of radiation and radioactive materials), regardless of when any such
illness, disability, injury, or death shall have occurred or been incurred or
manifested itself; and
     C. any failure by Tenant to comply with any obligation under this
Article XXX relating to an Environmental Condition for which Tenant is
Remediating Party;
     D. the imposition of any lien for damages caused by, or the recovery of any
costs for, the remediation or cleanup of any Hazardous Material as a result of
the act or omission of Tenant or any member of the Tenant Group;
     E. costs of removal of any and all Hazardous Materials from all or any
portion of the Premises, which Hazardous Materials came to be present at the
Premises as a result of the act or omission of Tenant or any member of the
Tenant Group;
The obligations of Tenant under this Section 30.7 shall survive any termination
or expiration of this Lease.
     Section 30.8. No Liability of Landlord.
     A. To the Landlord’s actual knowledge, except as may otherwise be set forth
in the Environmental Report (as hereinafter defined), the Land does not contain
any Hazardous Material or Pre-Existing Condition. For the purpose of this
Section 30.8, the term “to Landlord’s actual

29



--------------------------------------------------------------------------------



 



knowledge” or words of similar import means the current, actual knowledge only,
and not any implied, imputed or constructive knowledge, of Edward Harrington,
Vice President of Development for CenterPoint Properties Trust, who is familiar
with the Land.
     B. Landlord shall not have any liability to Tenant or any of its employees,
agents, shareholders, officers or directors, or any other persons as a result of
any Hazardous Material now or hereafter located on the Premises, except: (i) as
provided in Section 30.8.C below, (ii) to the extent that Landlord’s Warranty
and Representation, as set forth in Section 30.8.A above, is materially
incorrect, or (iii) to the extent directly caused by the gross negligence or
willful misconduct of Landlord.
     C. Subject to Tenant’s obligation in Section 30.2.C, Landlord shall be
obligated to remediate all Pre-Existing Conditions, if any, in such manner as
required by Environmental Laws.
     D. Landlord has delivered to Tenant a copy of the existing Phase I
Environmental Assessment dated June 13, 2007 prepared by Carlson Environmental
(the “Environmental Report”).
ARTICLE XXXI — SECURITY DEPOSIT
     Section 31.1. Security Deposit. Tenant agrees to deposit with Landlord,
upon the execution of this Lease, the Security Deposit as security for the full
and faithful performance by Tenant of each and every term, provision, covenant
and condition of this Lease. If an Event of Default occurs, Landlord may use,
apply or retain the whole or any part of the Security Deposit for the payment of
any sum then due hereunder or which Landlord may expend or be required to expend
by reason of Tenant’s breach including, without limitation, any damages or
deficiency in the reletting of the Premises, whether such damages or deficiency
shall have accrued before or after re entry by Landlord. If any of the Security
Deposit shall be so used, applied or retained by Landlord at any time or from
time to time, Tenant shall promptly, in each such instance, within five (5) days
of written demand therefor by Landlord, pay to Landlord such additional sums as
may be necessary to restore the Security Deposit to the original amount set
forth in the first Section of this Lease. If Tenant shall fully and faithfully
comply with all the terms, provisions, covenants and conditions of this Lease,
the Security Deposit, or the balance thereof, shall be returned to Tenant after
all of the following: (a) the time fixed as the expiration of the Term of this
Lease; (b) the removal of Tenant from the Premises; (c) the surrender of the
Premises by Tenant to Landlord in accordance with this Lease; and (d) final
determination of all amounts payable by Tenant hereunder and payment of same.
ARTICLE XXXII — MISCELLANEOUS
     Section 32.1. Captions. The captions of this Lease are for convenience only
and are not to be construed as part of this Lease and shall not be construed as
defining or limiting in any way the scope or intent of the provisions hereof.
     Section 32.2. Severability. If any covenant, agreement or condition of this
Lease or the application thereof to any person, firm or corporation or to any
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such covenant, agreement or condition to
persons, firms or corporations or to circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby. Each covenant,
agreement or condition of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

30



--------------------------------------------------------------------------------



 



     Section 32.3. Applicable Law. This Lease shall be construed and enforced in
accordance with the laws of the state where the Premises are located.
     Section 32.4. Amendments in Writing. None of the covenants, terms or
conditions of this Lease, to be kept and performed by either party, shall in any
manner be altered, waived, modified, changed or abandoned, except by a written
instrument, duly signed, acknowledged and delivered by the other party.
     Section 32.5. Relationship of Parties. Nothing contained herein shall be
deemed or construed by the parties hereto, nor by any third party, as creating
the relationship of principal and agent or of partnership, or of joint venture
by the parties hereto, it being understood and agreed that no provision
contained in this Lease nor any acts of the parties hereto shall be deemed to
create any relationship other than the relationship of Landlord and Tenant.
     Section 32.6. Brokerage. Tenant warrants that it has no dealings with any
real estate broker or agent in connection with this lease other than Landlord’s
Broker and Tenant’s Broker, if any, and Tenant covenants to pay, hold harmless
and indemnify Landlord from and against any and all cost, expense or liability
for any compensation, commissions and charges claimed by any other broker or
other agent with respect to this Lease or the negotiation thereof arising out of
any acts of Tenant. Landlord shall pay the brokerage commission due Landlord’s
Broker and Tenant’s Broker, if any, pursuant to any written agreement between
Landlord and such parties.
     Section 32.7. No Accord and Satisfaction. No payment by Tenant or receipt
by Landlord of a lesser amount than the full amount stipulated herein as then
required to be paid by Tenant in respect of Tenant’s obligations under this
Lease for Rent or any other payments shall be deemed to be other than on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment of any such amount be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such amount or pursue any other
remedy provided in this Lease.
     Section 32.8. Joint Effort. The preparation of this Lease has been a joint
effort of the parties hereto and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.
     Section 32.9. Counterclaims. If Landlord commences any proceeding for
nonpayment of Rent or any other sum due to be paid by Tenant under this Lease,
Tenant hereby agrees that Tenant will not impose any non-mandatory counterclaim
of any nature or description in any such proceeding, provided however, that such
agreement of Tenant shall not be construed as a waiver of the right of Tenant to
assert such claim in a separate action or actions brought by Tenant.
     Section 32.10. Time. Time is of the essence of this Lease, and all
provisions herein relating thereto shall be strictly construed.
     Section 32.11. Landlord’s Consent. Landlord’s granting of any consent under
this Lease, or Landlord’s failure to object to any action taken by Tenant
without Landlord’s consent required under this Lease, shall not be deemed a
waiver by Landlord of its rights to require such consent for any further similar
act by Tenant. Notwithstanding anything in this Lease to the contrary, with
respect to any provision of this Lease which requires Landlord’s consent or
approval, Tenant shall not be entitled to make, nor shall Tenant make, any claim
for (and Tenant hereby waives any claim for) money damages as a result of any
claim by Tenant that Landlord has unreasonably withheld or unreasonably delayed
any consent or approval, but Tenant’s sole remedy shall be an action or
proceeding to enforce such provision, or for specific performance, injunction or
declaratory judgment.

31



--------------------------------------------------------------------------------



 



     Section 32.12. Landlord’s Liability. Notwithstanding anything to the
contrary herein contained, there shall be absolutely no personal liability
asserted or enforceable against Landlord or on any persons, firms or entities
who constitute Landlord with respect to any of the terms, covenants, conditions
and provisions of this Lease, and Tenant shall, subject to the rights of any
mortgagee, look solely to the interest of Landlord, its successors and assigns
in the Premises for the satisfaction of each and every remedy of Tenant in the
event of any default by Landlord hereunder; such exculpation of personal
liability is absolute and without any exception whatsoever.
     Section 32.13. Landlord Rights. Excepting the signage rights granted to
Tenant under this Lease, this Lease does not grant any rights to light or air
over or about the Premises. Landlord specifically excepts and reserves to itself
the use of any roofs, the exterior and structural components of the Building,
all rights to the land and improvements below the improved floor level of the
Building, to the improvements and air rights above the Building and to the
improvements and air rights located outside the demising walls of the Building
and to such areas within the Building and Land required for installation of
utility lines and other installations and to such portions of the Premises
necessary to access, maintain and repair same, and no rights with respect
thereto are conferred upon Tenant.
     Section 32.14. Entire Agreement. It is understood and agreed that all
understandings and agreements heretofore had between the parties hereto are
merged in this Lease, the exhibits annexed hereto and the instruments and
documents referred to herein, which alone fully and completely express their
agreements, and that no party hereto is relying upon any statement or
representation, not embodied in this Lease, made by the other. Each party
expressly acknowledges that, except as expressly provided in this Lease the
other party and the agents and representatives of the other party have not made,
and the other party is not liable for or bound in any manner by, any express or
implied warranties, guaranties, promises, statements, inducements,
representations or information pertaining to the transactions contemplated
hereby.
     Section 32.15. [Intentionally Deleted.]
     Section 32.16. Application of Payments. Landlord shall have the exclusive
right to determine how, and in what amounts, payments received from Tenant (or
any Guarantor) are applied to amounts due and past due hereunder, and such
determination shall be conclusive upon the Tenant and any Guarantor.
     Section 32.17. Tenant Authority. Tenant represents and warrants that it is
duly formed and in good standing, and has full corporate, partnership or limited
liability company power and authority, as the case may be, to enter into this
Lease and has taken all corporate, partnership or limited liability company
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation of Tenant enforceable in accordance with its terms.
     Section 32.18. Parking. Tenant, its employees, agents and invitees shall
have the non-exclusive right to use, in common with other tenant’s of the
Building and their respective employees, agents and invitees, Tenant’s
proportionate share of the automobile parking spaces at the Building.
ARTICLE XXXIII
Tenant Improvements
     Section 33.1. Tenant Improvements.
     A. Commencing on the date which is approximately thirty (30) days prior to
the Substantial Completion Date (the “Early Access Date”), Tenant may begin
furnishing and installing certain fixtures, equipment, and other items for the
Premises (“Tenant’s FF&E”). Tenant’s

32



--------------------------------------------------------------------------------



 



installation of Tenant’s FF&E is hereinafter referred to as “Tenant’s Work.”
Prior to beginning Tenant’s Work, Tenant shall submit to Landlord: (i) such
information as may be reasonably requested by Landlord regarding the nature and
location of the Tenant’s FF&E; and (ii) the names of the separate contractors
who will provide and install Tenant’s FF&E (the “Tenant’s Contractors”). Tenant
shall not commence actual construction within the Premises until Tenant and
Tenant’s Contractors have submitted to Landlord the insurance required by
Landlord. All Tenant’s Work shall be constructed in a good and workmanlike
manner and only new and good grades of material shall be used. Such work
performed by Tenant’s Contractors shall comply with all applicable insurance
requirements, laws, statutes, ordinance and regulations of the Village, the
State of Illinois and the United States of America. Tenant shall permit Landlord
to observe all construction operations within the Premises, however Landlord
shall not charge Tenant any supervisory or construction management fees in
connection with the Tenant’s Work. No silence or statement by Landlord or any
Landlord representative shall be deemed or construed as an assumption by
Landlord or any Landlord representative of any responsibility for or in relation
to the construction of the Tenant’s Work or any guarantee that the Tenant’s Work
completed within the Premises complies with laws, complies with Tenant’s plans,
is suitable or acceptable to Tenant for Tenant’s intended business purposes or
complies with the terms of this Lease.
     B. Tenant, at its sole cost and expense, shall file all necessary plans
with the appropriate governmental authorities having jurisdiction over Tenant’s
Work. Tenant shall be responsible for obtaining all permits, authorizations and
approvals necessary to perform and complete Tenant’s Work, however, Landlord
shall cooperate with Tenant in connection with Tenant’s permit applications.
Tenant shall not commence Tenant’s Work until the required permits
authorizations and approvals for the performance and completion of Tenant’s Work
are obtained and delivered to Landlord.
     C. Tenant and Tenant’s Contractors shall coordinate access and Tenant’s
Work with Landlord and General Contractor in order to prevent any delay or
disruption in the on-time completion of the Landlord’s construction obligations
pursuant to the terms of Article IV hereof. Tenant shall insure that any of
Tenant’s Work being performed at the Premises by Tenant’s Contractors shall not
cause any problems with the labor unions in connection with the construction
work being performed at the Premises pursuant to Landlord’s construction
obligations. In the event that Tenant’s Contractors are non-union employees and
this issue causes or threatens to cause a delay or stoppage in the work being
performed at the Premises by Landlord, Tenant shall immediately stop all of
Tenant’s Work at the Premises until such time as Landlord’s construction
obligations are substantially complete.
     D. Tenant shall at all times keep the Premises and adjacent areas free from
accumulations of waste materials or rubbish caused by its suppliers, contractors
or workmen. Landlord reserves the right to do clean-up at the expense of Tenant
if Tenant fails to comply with Landlord’s reasonable cleanup requirements. At
the completion of Tenant’s Work, Tenant’s Contractors shall forthwith remove all
rubbish and all tools, equipment and surplus materials from and about the
Premises. Any damage caused by Tenant or Tenant’s Contractors to any portion of
the Premises or to any property of Landlord shall be repaired forthwith by
Tenant at its expense to the condition prior to such damage.
     E. Tenant and Tenant’s Contractors shall assume responsibility for the
prevention of accidents and shall take all reasonable safety precautions with
respect to Tenant’s Work and shall comply with all reasonable safety measures
initiated by Landlord and General Contractor (including performing all Tenant’s
Work in accordance with General Contractor’s safety program) and with all
applicable laws, ordinances, rules, regulations and orders applicable to
Tenant’s Work including those

33



--------------------------------------------------------------------------------



 



of any public authority for the safety of persons or property. Tenant shall
advise Tenant’s Contractors to report to Landlord any injury to any of its
agents or employees and shall furnish Landlord a copy of the accident report
filed with its insurance carrier within three (3) days of its occurrence.
     F. Tenant shall procure and maintain or cause Tenant’s Contractors to
maintain the kinds and amounts of insurance as reasonably required by Landlord
and otherwise in accordance with the requirements set forth in Article 9 of this
Lease. Prior to the commencement of any construction activity on the Premises,
certificates evidencing such insurance required herein shall be delivered to
Landlord. Such policies shall be renewed and new certificates shall be deposited
with Landlord at least thirty (30) days prior to the expiration of the existing
policies. All insurance policies shall be written with insurance companies and
shall be in form reasonably satisfactory to Landlord and shall name Landlord as
an additional insured and loss payee as its interests may appear and shall
provide that they may not be terminated or materially modified without thirty
(30) days’ advance written notice to Landlord. The minimum limits of insurance
shall not limit or diminish Tenant’s liability under the Lease. The failure of
Landlord to obtain such evidence from Tenant or Tenant’s Contractors before
permitting construction to commence shall not be deemed to be a waiver by
Landlord of any requirement herein, and Tenant shall remain under continuing
obligation to maintain and cause Tenant’s Contractors to maintain the specified
insurance coverage. Any and all deductibles on referenced insurance coverages
shall be borne by Tenant and, if applicable, Tenant’s Contractors. Tenant
expressly understands and agrees that any insurance maintained by Landlord shall
apply in excess of and not contribute with insurance provided by Tenant or
Tenant’s Contractors.
     G. Tenant shall not be required to pay Base Rent or Additional Rent during
the period commencing on the Early Access Date through the day prior to the
Commencement Date.
[The balance of this page is intentionally blank]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Lease as of the date set
forth above.

                  TENANT:       AKORN, INC., a Louisiana corporation
 
           
 
      By:   /s/ Jeffrey A. Whitnell
 
           
 
          Name:    Jeffrey A. Whitnell
 
          Title:    Chief Financial Officer
 
                    Attest:
 
           
 
      By:   /s/ Neill E. Shanahan
 
           
 
          Name:    Neill E. Shanahan
 
          Title:    Vice president, Human Resources
 
            LANDLORD:       CV II GURNEE LLC, a Delaware limited liability
company
 
                    By:     CENTERPOINT PROPERTIES TRUST, a Maryland trust, its
Property Manager
 
           
 
      By:   /s/ Paul S Fisher
 
           
 
          Name:    Paul S Fisher
 
          Title:    President
 
           
 
      By:   /s/ Michael Tortonci
 
           
 
          Name:    Michael Tortonci
 
          Title:    Vice President, Treasurer

35



--------------------------------------------------------------------------------



 



EXHIBIT “A”
CONCEPT PLAN
(CONCEPT PLAN) [c20998c2099801.gif]

 



--------------------------------------------------------------------------------



 



(CONCEPT PLAN) [c20998c2099802.gif]

2



--------------------------------------------------------------------------------



 



EXHIBIT “B”
OUTLINE SPECIFICATIONS
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



Akorn 74,008 sf Tenant Improvement
5605 CenterPoikt Court
Gurnee, Illinois
CenterPoint Properties
GENERAL BUILDING SPECIFICATIONS
June 15, 2007
Prepared by:
PREMIER DESIGN + BUILD GROUP, LLC
(GRAPHIC) [c20998c2099805.gif] 

2



--------------------------------------------------------------------------------



 



GENERAL BUILDLNG SPECIFICATIONS     AKORN TENANT IMPROVEMENT — GURNEE, ILLINOIS
  2   

SECTION 1 — PROTECT OVERVIEW
The purpose of these General Building Specifications is to clarify the details
and requirements for the construction of a 74,008 SF tenant improvement project
to be located in central portion of 5605 Centerpoint Court, Gurnee, IL. These
specifications have been developed in conjunction with the following drawing(s):
Floor Plan, dated May 17, 2007 prepared by Cornerstone Architects, LTD.
The design scope includes preparation of certified, final working drawings
comprised of Design./Build Electrical, Mechanical, Plumbing, Fire Sprinkler
drawings and corresponding specifications. These drawings shall be used to both
obtain a permit and complete construction.
The following is a brief summary of the facility, which shall be further defined
throughout these General Building Specifications.

                              Square     Clear     Exterior       Footage    
Height     Wall Material  
 
               
Warehouse
    71,682       30’-0 ”     Precast    
Office
    2,326       9’-0”     Precast/Glass    
Total
    74,008sf                  
 
               
Exterior Track Docks:
    11          
 
               
Interior Truck Docks:
    0                  
 
               
Compactor Positions:
    1          
 
               
Drive-in Doors:
    1                  

SECTION 2 — WAREHOUSE AREA INTERIOR FINISHES
A. Walls
The tenant demising wall shall be constructed of CMU up to 10’ AFF and then
drywall up to the underside of the roof deck. The interior side of the precast
walls, vault walls and exposed drywall partitions in the warehouse shall be
painted with one (1) coat of flat white paint. The CMU block wall shall receive
one (1) coat of block filler and flat white paint. Office demising walls shall
be insulated.
B. Ceilings
The metal roof deck is factory primed painted white as part of the base building
construction.

  PREMIER DESIGN + BUILD
GROUP, LLC    

(GRAPHIC) [c20998c2099806.gif] 

3



--------------------------------------------------------------------------------



 



General Building Specifications
Akorn Tenant Improvement — Gurnee, Illinois   3
 
 
 

C. Floor
The concrete floor slab is hardened with two (2) coats of Lapidolith as part of
the base building construction. All exposed floor slab joints shall be in-filled
with a Polyurea joint compound.
D. Doors, Frames and Hardware
Warehouse doors are 18-gauge hollow metal face. Exterior doors shall be
insulated. Frames shall be 16-gauge hollow metal with rubber insert silencers.
Hollow metal doors and frames will be painted,
Door hardware will be lever handle design (manufacturer to match existing
building). A complete keying system allowing doors within a given area to be
keyed alike will be provided.
Five (5) new 9’ x 10’ manual overhead doors with vision lites shall be installed
at the west side of the building,
One (1) new 12’ x 14’ motor operated overhead door shall be installed at the new
drive in ramp.
E. Miscellaneous Metals
Each new mechanical unit will be framed with a metal angle as required.
Four (4) new levelers shall be installed at the new dock positions. The trash
compactor position shall not be furnished with dock equipment..
F. Vaults
Accommodations for vaults are not included at this time.
SECTION 3 — WAREHOUSE AREA MECHANICAL
A. Warehouse HVAC
The warehouse shall be heated by means of the existing make-up air unit with a
separately metered gas service. The heating and cooling systems shall be
designed to meet the latest ASHREA 1% design parameters and ASHREA 90-1. The
heating system shall maintain 70c at 0° F outside. The warehouse shall be cooled
by means of roof top units capable of maintaining 74o at 93o F outside with a
relative humidity of 50% to 55% in summer conditions. Humidification of the
warehouse for the winter season has been designed to maintain 35% (+/- 5%). All
ductwork sealed, insulated and installed per latest SMACNA standards and 2004
IEEC (International Energy Efficiency Code).

  PREMIER DESIGN + BUILD
GROUP, LLC    

(GRAPHIC) [c20998c2099807.gif] 

4



--------------------------------------------------------------------------------



 



General Building Specifications
Akorn Tenant Improvement — Gurnee, Illinois   4
 
 
 

HVAC control shall have a Direct Digital Control (DDC) System complete with
front end computer, monitor, software, programming, graphics, optimal
start/stop, remote monitoring, alarms logs, alarm notification, and remote
access capabilities (phone or internet). The HVAC system in the space shall have
the ability to be controlled by the DDC System.
An allowance has been provided for temperature mapping of the warehouse HVAC
system.
B. Electrical System
1. Main Power Distribution
A new 800 amp 277/480 volt breaker and 800 amp feeder from the building
switchgear will be provided (to be located adjacent to the existing building
electrical room). Step down transformers and panels will be installed to provide
general power for the warehouse as outlined below and general office power along
the warehouse /office demising wall (run overhead). No other distribution has
been included.
2. Power to Building Equipment and Outlets
Power shall be provided for:

  •   Warehouse HVAC units     •   Warehouse Lighting     •   Dock Lights (1 per
dock position)

A $15,000 allowance has been provided for tenant supplied equipment hookups /
power,
3. Generator
A $165,000 allowance has been included for a back-up generator.
4. Interior Lighting
Lighting systems shall be designed and installed utilizing 2’x4’ T5 fluorescent
fixtures with electronic ballast to provide approximately 25 foot-candles
(initial) of general lighting, based on an un-racked floor plan, utilizing the
base buildings fixtures. Lighting shall be controlled by circuit breaker design
for switch-on in the warehouse area.
5. Fire Alarm
Pull stations, and audiovisual horns are existing exit doors. Additional devices
may be required once the warehouse layout is finalized.

  PREMIER DESIGN + BUILD
GROUP, LLC    

(GRAPHIC) [c20998c2099808.gif] 

5



--------------------------------------------------------------------------------



 



General Building Specifications
Akorn Tenant Improvement — Gurnee, Illinois   5
 
 
 

C. Fire Sprinkler System
Additional sprinkler heads shall be installed, as needed, to accommodate for the
new tenant demising wall. Once a warehouse floor plan is solidified it can be
determined if additional hose valves will be required. (Currently not included)
D. Tenant Provided Coolers
An allowance for electrical feeds and fire protection shall be provided for 4
tenant-provided coolers.
E. Warehouse Commissioning
A $42,500 allowance has been provided for commissioning of the warehouse area of
the space.
SECTION 4 — OFFICE/RESTROOM INTERIOR IMPROVEMENTS
The following items are a brief description of standards that will be
incorporated into the office/laboratory areas. Tenant shall choose colors for
flooring, wall paint, door and frame paint, toilet partitions, blinds and
plastic laminate millwork.
A. Floors
Vinyl Composite Tile (VCT) will be 12” x 12” x 1/8” as manufactured by
Armstrong, Kentile or GAF shall be installed in the break room and IT room.
Carpet shall be a direct glue down application. Carpet shall be selected from an
overall $20/square yard allowance for the general and private office areas.
The base at carpet and VCT areas shall be 4” high vinyl, coved at VCT and
straight at the carpeted areas.
Porcelain tile with a porcelain base shall be provided at the
vestibule/reception and office bathrooms. Wet walls in the office bathrooms
shall receive a 4’-6” wainscot.
B. Interior office walls
The interior wall surface in the office at the exterior precast walls shall be
furred and receive gypsum wallboard.
Sheetrock walls will be constructed of one (1) layer 5/8” gypsum wallboard
applied to each side of 25-gauge metal stud framing members spaced at 24“ on
center. All interior office sheet rock walls will extend from the floor to 6”
above the finished ceiling height. The office /warehouse demising wall shall run
to the underside of the

  PREMIER DESIGN + BUILD
GROUP, LLC    

(GRAPHIC) [c20998c2099809.gif] 

6



--------------------------------------------------------------------------------



 



General Building Specifications
Akorn Tenant Improvement — Gurnee, Illinois   6
 
 
 

roof deck. Fire-rated gypsum wallboard will be used as required by code. Green
board shall be used in wet installations (i.e., restrooms, janitor sinks, etc.).
Drywall control joints will be placed according to manufacturer’s
recommendations.
Painted sheet rock will receive two coats premium flat latex paint (while or
off-white colors; deep tone colors are not included) equal to Benjamin Moore,
Sherwin Williams, Glidden or Pratt & Lambert.
C. Ceilings
Acoustical ceilings shall consist of 1” exposed white suspension grid system.
Tiles shall be 2’ x 4’x 5/8” thick second look.
D. Exterior Windows
Three (3) new full height exterior office window (to match base building) with
Levelor window blinds shall be installed at the front entrance.
E. Doors, Frames, Hardware, Glass and Glazing
Interior 3’-0” x 7’-0” office doors will be installed. Frames for doors will be
16-gauge hollow metal. Rubber insert silencers shall be provided. Hollow7 metal
doors and frames will be painted. Fire rated doors bearing the UL label of
proper designation shall be installed where required by cod., Interior office
doors shall be solid oak doors with color selection by tenant. Door hardware
shall be approved by tenant.
Door hardware will be lever handle design as manufactured by Schlage, Sargent,
Falcon or equal. A complete keying system, allowing doors within a given area to
be keyed alike will be provided.
A new aluminum framed glass curtain wall system shall be installed at the
building entrance to match the existing entrances.
F. Toilet Accessories and Mirrors
Handicapped toilet stalls will be provided with grab bars as required by code. A
toilet paper dispenser will be installed for each toilet stall, with a sanitary
napkin disposal for each woman’s toilet stall. A combination paper towel
dispenser/waste paper basket will be installed in each bathroom. Bathroom
mirrors will be 1/4” silver float glass the full length of the sink.
G. Millwork
Plastic laminate millwork shall be provided at the break room area. Sink tops
shall be provided to accommodate drop-in sinks in washrooms.

  PREMIER DESIGN + BUILD
GROUP, LLC    

(GRAPHIC) [c20998c2099810.gif] 

7



--------------------------------------------------------------------------------



 



General Building Specifications
Akorn Tenant Improvement — Gurnee, Illinois   7
 
 
 

H. Plumbing
A complete plumbing system shall be installed to local code. This shall consist
of all necessary, sanitary waste, vent and hot and cold water piping systems.
Water closets shall be wall-mounted flush-valve units. Lavatories shall be
drop-in type at restrooms. Stop valves shall be provided at each fixture and
unions and isolating valves shall be provided as required for an easily
serviceable system. One (1) electric water heater shall be provided to service
the hot water needs.
I. HVAC
A complete heating, ventilating and air conditioning system for the office area
shall be designed and installed. This area shall be heated and air conditioned
by means of package type RTU gas fired heat/air handling units.
The design will feature a fully ducted supply with a plenum return. Air
distribution to be distributed by means of overhead supply ductwork and 2’ x 2’
aluminum ceiling diffusers and perimeter registers. The system shall be
controlled by thermostats that will be tied into the DDC system. An exhaust
system shall be provided for the washrooms.
The I.T. room shall be separately controlled by means of a conditioning unit
with humidity control.
J. Fire Protection
The office area shall be provided with an automatic fire protection sprinkler
system and shall be designed for light hazard densities of .12 gpm in the most
remote 1,500 square feet in accordance with NFPA 13.
The main lines shall be furnished and installed under the base building while
the drops from the lines to the ceiling shall be provided as part of the office
finish.
Conventional white plated semi-recessed sprinkler heads shall be provided for
the office areas.
K. Electrical
1. Lighting
All lighting systems shall be designed and installed using the fixture types
outlined below, utilizing high power factor energy saving ballasts. Wall
switches in the office shall control lighting. Light levels to be measured at
32” above finished floor. Exit and emergency lights shall be provided as
required per code.

  PREMIER DESIGN + BUILD
GROUP, LLC    

(GRAPHIC) [c20998c2099811.gif] 

8



--------------------------------------------------------------------------------



 



General Building Specifications
Akorn Tenant Improvement — Gurnee, Illinois   8
 
 
 

In general, the lighting systems shall be as follows:

              Location   Size   Type   Lighting Level
General Office:
  2’ X 4’   Parabolic Fixture   55 foot-candles
Washrooms:
  2’ X 4’   Parabolic Fixture   50 foot-candles

2. Electrical Devices/Fixtures
Power wiring for the office area shall be provided for as required by code.
Duplex outlets shall be installed per code. GFI outlets shall be provided at the
restroom areas as required by code. Private offices shall have at least two
(2) electrical receptacles and larger work areas shall have at least (4)
receptacles. Distribution of power to the cubicles is not included.
3. Fire Alarm
A code approved fire alarm system shall be provided, consisting of all required
pull stations, audio and visual alarms. The devices shall be tied into the base
building fire alarm control panel.
4. Telephone and Data Wiring
Telephone and Data wiring is not included in this proposal.
SECTION 5 — LABORATORY
Accommodations for the laboratory are not included at this time.
SECTION 6 — GENERAL REQUIREMENTS
A. Guarantees
Materials and equipment incorporated into this project shall be new. Premier
Design + Build Group, LLC shall guarantee work to be free from defects of
workmanship and materials for one (1) year.
B. As-Built Drawings & Manuals
At the completion of the project, two (2) complete sets of blue-lines and two
(2) electronic copies on CD of project plans shall be provided to the Owner. In
addition, two (2) complete sets of operations manuals shall be provided. The
name, address and phone number of each subcontractor and vendor shall also be
provided.

  PREMIER DESIGN + BUILD
GROUP, LLC    

(GRAPHIC) [c20998c2099812.gif] 

9



--------------------------------------------------------------------------------



 



General Building Specifications
Akorn Tenant Improvement — Gurnee, Illinois   9
 
 
 

SECTION 7 — EXCLUDED ITEMS
The following items are specifically excluded from this proposal:

  a)   Office furniture including demountable partitions     b)   Muzak, paging
or security systems.
    c)   Low voltage wiring     d)   Distribution of power for anything not
specifically referenced above.     e)   Conveying systems, storage racks,
in-rack sprinklers.     f)   Impact fees, Bonds, Letters of Credit, Utility Fees
or Excess Utility Charges
    g)   Smoke evacuation or exhaust systems     h)   Distribution of power for
office furniture     i)   Fire protection and lighting modifications for caging
or racking (lack of information).     j)   Work related to Vaults, Generators or
the Laboratory.

  PREMIER DESIGN + BUILD
GROUP, LLC    

(GRAPHIC) [c20998c2099813.gif] 

10



--------------------------------------------------------------------------------



 



EXHIBIT “C”
LEGAL DESCRIPTION OF LAND
LOT 9 IN CENTERPOINT BUSINESS CENTER — GURNEE, BEING A SUBDIVISION OF PART OF
SECTIONS 15, 16, 21 AND 22, TOWNSHIP 45 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF RECORDED AS DOCUMENT 5652955 ON
SEPTEMBER 27, 2004, IN LAKE COUNTY, ILLINOIS.
P.I.N: 07-22-101-003
Address: 5605 CenterPoint Court, Gurnee, Illinois 60031

11



--------------------------------------------------------------------------------



 



EXHIBIT “D”
TENANT ESTOPPEL CERTIFICATE
                                            (the “Tenant”) hereby certifies to
CENTERPOINT                           , a                       (the “Landlord”)
and                                                                 , a(n)
                                         (“Purchaser/Lender”) as follows:
1. Pursuant to that certain Lease dated
                                        ,                      (the “Lease” )
with Tenant, Tenant leases the land, building and other improvements commonly
known as                                                             
                                         (the “Premises”). The Lease, as
amended, modified and supplemented, is in full force and effect, and represents
the entire agreement between Tenant and Landlord for the Property. There are not
amendments, modifications or supplements to the Lease, whether oral or written
except as follows (include the date of each amendment, modification or
supplement):                                         . A true and correct copy
of the Lease, as amended, modified and supplemented, is attached hereto as
Exhibit “A”.
2. The term of the Lease began on                                           ,
                       and will end on                                         ,
                    .
3. The Lease [does] [does not] provide for an option to extend the term of the
Lease for                      years. Except as expressly provided in the Lease,
Tenant does not have any right or option to renew or extend the term of the
Lease, to lease other space at the Property, nor any preferential right to
purchase all or any part of the Premises.
4. Tenant has neither sent nor received any notice of default under the Lease
which remains uncured and has no knowledge that either Landlord or Tenant are in
default under the Lease except as follows:                           
                                              
                                                   .
5. Tenant is currently paying [Base Monthly] Rent under the Lease in the amount
of $                                         and Tax Deposits in the amount of
$                     and Expense Deposits in the amount of
$                    .
6. Tenant has not prepaid any rent or other charge under the Lease to Landlord
other than the following:                                          
                             
                                                     .
7. A [cash][letter of credit] security deposit in the amount of
$                     has been paid to and is presently held by Landlord under
the Lease, and Tenant has not given Landlord any other security or similar
deposit.
Dated this                      day of                     ,
200                    .
[NAME OF TENANT]

                By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “E”
TENANT’S WALL SIGNAGE SPECIFICATIONS
[TO FOLLOW]

 



--------------------------------------------------------------------------------



 



EXHIBIT “F”
LIST OF PERMITTED HAZARDOUS MATERIALS
NONE.

 



--------------------------------------------------------------------------------



 



EXHIBIT “G”
LIST OF INITIAL TENANT IMPROVEMENTS WHICH MAY REMAIN IN PREMISES UPON LEASE
TERMINATION

1.   Specialty equipment for Reverse Osmosis water purification.   2.   Plumbing
(gas and water), utility connections and electrical components.   3.   HVAC.  
4.   Laboratory walls and ceiling.   5.   Lighting, controls and switches.

Equipment such as casework, hoods, sinks, ovens, HPLC’s, GC’s and stability
chambers will be removed at Tenant’s sole cost and expense. If a mezzanine is
constructed in the Premises, it will also be de-constructed at Tenant’s sole
cost and expense.

 